


EXHIBIT 10.36

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF
THIS EXHIBIT. THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO
THE CONFIDENTIALITY REQUEST. OMISSIONS ARE DESIGNATED AS *. A
COMPLETE, UNREDACTED VERSION OF THIS EXHIBIT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

OFFICE LEASE AGREEMENT

by and between

EXPONENT REALTY, LLC.

a Delaware limited liability company

(“Landlord”)

and

GERON CORPORATION

a Delaware corporation

(“Tenant”)

For approximately

30,174

rentable square feet

at 149 Commonwealth Drive, Menlo Park, California

(“Premises”)

--------------------------------------------------------------------------------




TABLE OF CONTENTS

1.       Parties       2   2. Premises 2   3. Definitions 2   4. Lease Term 5 A.
Term 5 B. Commencement Date 5 C. Commencement Date Memorandum 6 D. Early Entry 6
E. Option To Extend 6   5. Rent 7 A. Monthly Rent 7 B. Prorations 8 C. Periodic
Adjustments 8 D. Determination of Monthly Base Rent During Extension Term 8   6.
Late Payment Charges 11   7. Security Deposit 11   8. Holding Over 11   9.
Tenant Improvements 11   10. Condition of Premises 12   11. Use of the Premises
12 A. Tenant’s Use 12 B. Compliance 13 C. Toxic Material 14 D. Transportation
Systems Management 14 E. Rules and Regulations 14   12. Quiet Enjoyment 15   13.
Alterations 15   14. Surrender of the Premises 16   15. Operating Expenses 16
      A. Payment by Tenant       16   B. Operating Expenses 16   C. Adjustment
19 D. Failure to Pay 21


i

--------------------------------------------------------------------------------




16.       Taxes and Assessments      21 A. Payment by Tenant 21 B. Annual
Assessments 21 C. Taxes Levied Against Tenant’s Alterations and Personal
Property 21 D. Failure to Pay 21   17. Utilities and Services 21 A. Services
Provided by Landlord 21 B. Services Exclusive to Tenant 22 C. Hours of Service
22 D. Excess Usage by Tenant 22 E. Interruptions 22 F. After Hours HVAC 22 G.
Paging 22   18. Repair and Maintenance 23 A. Premises, Building and Outside Area
23 B. Control and Reconfiguration 24 C. Waiver   25 D. Compliance with
Governmental Regulations 25 E. Repair Where Tenant at Fault 25   19. Fixtures 25
  20. Liens 26   21. Landlord’s Right to Enter the Premises 26   22. Signs 26  
23. Insurance 26 A. Indemnification 26 B. Tenant’s Insurance 27 C. Landlord’s
Insurance 28 D. Evidence of Insurance 28 E. Co-Insurer 28 F. Insurance
Requirements 28 G. No Limitation of Liability 28 H. Landlord’s Disclaimer 29


ii

--------------------------------------------------------------------------------




24.       Waiver of Subrogation       29   25. Damage or Destruction 29   A.
Partial Damage — Insured 29 B. Partial Damage — Uninsured 30 C. Total
Destruction 30 D. Tenant’s Election 30 E. Landlord’s Obligations 30 F. Damage
Near End of Term 31   26. Condemnation 31 A. Total Taking — Termination 31 B.
Partial Taking 31 C. No Apportionment of Award 31 D. Temporary Taking 31   27.
Assignment and Subletting 32 A. Landlord’s Consent 32 B. Information to be
Furnished 32 C. Landlord’s Alternatives 32 D. Proration   33 E. Executed
Counterpart 33 F. Surrender of Lease 33 G. No Mortgages 33 H. Effect of Default
33 I. Permitted Transfers 34   28. Sale Lease-Back 34   29. Default 34 A.
Tenant’s Default 34 B. Remedies 35 C. Landlord’s Default 37   31. Notices 38  
33. Estoppel Certificates 38   34. Transfer of the Project by Landlord 39   35.
Landlord’s Right to Perform Tenant’s Covenants 39   36. Tenant’s Remedy 40   37.
Mortgagee Protection 40


iii

--------------------------------------------------------------------------------




38.       Brokers       40   39. Acceptance 40   40. Recording 40   41.
Modifications for Lender 40   42. Parking 41   43. Use of Property Name
Prohibited 41   44. Interest 41   45. Quitclaim 41   46. Security 41 A. Landlord
Reservations 41 B. Tenant Prohibitions 42 C. Security Regulations 42   47. Right
of First Offer 43   48. Ownership of Furniture and Fixtures 44   49. General 44
A. Captions 44 B. Executed Copy 44 C. Time 44 D. Severability 44 E. Choice of
Law 44 F. Interpretation 44 G. No Effect of Remeasurement 45 H. Binding Effect
45 I. Waiver 45 J. Entire Agreement 45 K. Authority 45 L. Exhibits 45 M.
Counterparts 45   EXHIBIT A PREMISES   EXHIBIT B PROPERTY   EXHIBIT C TENANT
IMPROVEMENTS WORK LETTER   EXHIBIT D COMMENCEMENT DATE MEMORANDUM   EXHIBIT E
RULES AND REGULATIONS   EXHIBIT F BUILDING SERVICES


iv

--------------------------------------------------------------------------------




OFFICE LEASE AGREEMENT

INFORMATION SHEET

(“INFORMATION SHEET”)

A.       PARTIES   1.       Landlord: EXPONENT REALTY, LLC, a Delaware limited
liability company   2. Tenant: GERON CORPORATION, a Delaware corporation   B.
EFFECTIVE DATE February 29, 2012   C. BASIC LEASE PROVISIONS   1. Premises:   a.
      Address: 149 Commonwealth Drive       Menlo Park, California 94025   b.
Floor: 2nd Floor (including patio space associated with Suite # *)   c Total
Building rentable area (approx.): * square feet   2. Rentable Area and Load
Factor:       a. Rentable Area (approx.) 30,174 rentable square feet, Suites
known as # *, *, *, *, * and *     b. Load Factor (approx.) *%     3. Term: 24
months, commencing on the Commencement Date of July 13, 2012 and ending on July
12, 2014, as such term may be extended or sooner terminated as provided in this
Lease

____________________
 


*       Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-i-

--------------------------------------------------------------------------------




    4.       Estimated Commencement Date: July 13, 2012     5. Tenant’s Building
Percentage: * percent (*%)   6. Base Rent: * ($*) per rentable square foot per
month full service (or $* monthly).     7. Security Deposit: None   8. Base
Year: 2012 for Operating Expenses   2012-2013 fiscal year for Real Property
Taxes   As outlined in Section 5. Base Rent   9. Adjustments to monthly Base
Rent: None.   10. Brokers: None   11. Address for Notices:   Landlord: Exponent
Realty, LLC 149 Commonwealth Drive Menlo Park, California 94025 Attn: Director
of Corporate Facilities   Tenant: GERON CORPORATION   149 Commonwealth Drive,
Suite 2070 Menlo Park, CA 94025 Attn: Legal Department   12. TI Allowance: As
provided in Exhibit C – Tenant Improvements Work Letter.   13. Normal Business
Hours: 8AM to 5PM Monday to Friday Excluding holidays observed by Landlord

____________________
 


*       Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-i-

--------------------------------------------------------------------------------




OFFICE LEASE AGREEMENT

     1. Parties. THIS OFFICE LEASE AGREEMENT (“Lease”), effective as of the date
(“Effective Date”) set forth in section B of the Office Lease Agreement
Information Sheet (“Information Sheet”), is entered into by and between Exponent
Realty, LLC, a Delaware limited liability company (“Landlord”), and the entity
set forth in section A.2. of the Information Sheet (“Tenant”).

     2. Premises. Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, a portion of that certain Building located in the City of Menlo
Park, County of San Mateo, State of California containing the total rentable
floor area set forth in section C.2. of the Information Sheet, as more
particularly shown on EXHIBIT A (“Premises”), and located at the address, as
designated in section C.1. of the Information Sheet, together with a right in
common to the Outside Area, as defined in Paragraph 3.K., of the Property, as
defined in Paragraph 3.N. Tenant’s right to use the Outside Area shall be a
right in common with other tenants of the Property and is subject to the
reasonable rules and regulations and changes therein from time to time
promulgated by Landlord governing the use of the Outside Area. The currently
existing such rules and regulations are set forth on EXHIBIT E.

     3. Definitions. The following initially capitalized terms shall have the
following meanings when used in this Lease:

          A. Alterations. Any alterations, additions or improvements made in, on
or about the Building or the Premises after the Commencement Date, including,
but not limited to, lighting, heating, ventilating, air conditioning,
electrical, telecommunication cabling, partitioning, drapery and carpentry
installations.

          B. Building. That certain building on the Property, commonly known as
149 Commonwealth Drive, Menlo Park, California 94025, containing an aggregate
rentable area in the approximate amount set forth in section C.1.c. of the
Information Sheet.

          C. CC&R’s. The declaration of covenants, conditions, restrictions and
easements contained in that certain Grant Deed dated May 12, 1965 established by
David D. Bohannon and Ophelia E. Bohannon and recorded on May 14, 1965 in Book
4953 at page 326 et. seq., of the Official Records of San Mateo County,
California, as they may be amended from time to time. Tenant hereby acknowledges
that it has received and read a copy of the present CC&R’s.

          D. City. The City of Menlo Park, in the State of California.

-2-

--------------------------------------------------------------------------------




          E. Commencement Date. The Commencement Date of this Lease shall be the
first day of the Lease Term determined in accordance with Paragraph 4.B.

          F. County. The County of San Mateo, in the State of California.

          G. HVAC. Heating, ventilating and air conditioning.

          H. Interest Rate. Interest Rate shall have the meaning set forth in
Paragraph 44.

          I. Landlord’s Agents. Landlord’s authorized agents, together with any
partners and any subsidiary, parent, and affiliate corporations, partnerships,
limited liability partnerships or limited liability companies of Landlord, and
any directors, officers, shareholders, members, managers, partners and employees
of Landlord or of any such agents, partners, or subsidiary, parent or affiliate
corporations, partnerships, limited liability partnerships or limited liability
companies.

          J. Monthly Rent. The rent payable pursuant to Paragraph 5.A., as
adjusted from time to time pursuant to the terms of this Lease. Such amount
includes monthly Base Rent (as defined in section C.6 of the Information Sheet),
the Monthly Operating Expense Reimbursement, as provided in such Paragraph
5.A(ii), and the Tenant Improvement Allowance Reimbursement, as provided in such
Paragraph 5.A(iii).

          K. Outside Area. All areas and facilities within the Property, but
outside the Building, provided and designated by Landlord for the general use
and convenience of Tenant and other tenants and occupants of the Building,
including, without limitation, the parking areas, access and perimeter roads,
sidewalks, landscaped areas, service areas, trash disposal facilities, and
similar areas and facilities, and the exterior walls and windows of the
Building, subject to the reasonable rules and regulations and changes therein
from time to time promulgated by Landlord governing the use of the Outside Area.
The current rules and regulations are set forth on EXHIBIT E.

          L. Permitted Transferees. Such term has the meaning given to it in
paragraph 27(i).

          M. Project. The Property, Building (including the Premises), and
Outside Area.

          N. Property. That certain real property, described in EXHIBIT B upon
which is located the Building.

-3-

--------------------------------------------------------------------------------




          O. Real Property Taxes. Any form of assessment, license, fee, rent
tax, real property tax, taxes, levy, interest or penalty (unless a result of
Tenant’s delinquency), or tax (other than net income, estate, succession,
inheritance, transfer or franchise taxes), imposed by any authority having the
direct or indirect power to tax, or by any city, county, state or federal
government or any improvement or other district or division thereof, whether
such tax is: (i) determined by the value or area of the Project or any part
thereof (or any improvements now or hereafter made to the Project or any portion
thereof by Landlord, Tenant or other tenants) or the rent and other sums payable
hereunder by Tenant or by other tenants, including, but not limited to, Tenant’s
gross income or Tenant’s excise tax levied by any of the foregoing authorities
with respect to receipt of such Tenant Rent or Subrent or other sums due under
this Lease; (ii) upon any legal or equitable interest of Landlord in the Project
or any part thereof; (iii) upon this transaction or any document to which Tenant
is a party creating or transferring any interest in the Project; (iv) levied or
assessed in lieu of, in substitution for, or in addition to, existing or
additional taxes against the Project whether or not now customary or within the
contemplation of the parties; (v) assessed for the purpose of constructing or
maintaining or reimbursing the cost of construction of any streets, utilities or
other public improvements; or (vi) surcharged against the parking area or (vii)
levied upon any improvements to the Property or personal property of Landlord or
Tenant located on or used exclusively in connection with the operation of the
Project.

          P. Rent. Monthly Rent plus any other amounts payable by Tenant under
this Lease, all other such amounts being additional rent hereunder for all
purposes.

          Q. Sublet. Any assignment or transfer of any estate or interest in
this Lease; any subletting or parting with or sharing of the occupation,
control, or possession of the Premises, or of any part thereof or any right or
privilege appurtenant thereto; allowing anyone to conduct business at or from
the Premises (whether as concessionaire, franchisee, licensee, permittee,
subtenant or otherwise); if Tenant is a corporation, any transfer of the
effective voting control of Tenant; if Tenant is a partnership or limited
liability company, any transfer of forty percent (40%) or more, in the
aggregate, of the interests in either capital or profits of Tenant; any other
transfer by voluntary or involuntary act or by operation of law (including by
merger or consolidation); or any attempt to do any of the foregoing.

          R. Subrent. Any consideration of any kind (cash, non-cash or general
intangibles) received, or to be received, by Tenant from a subtenant if such
sums are related to Tenant’s interest in this Lease or in the Premises.

          S. Subtenant. The person or entity with whom a Sublet agreement is
proposed to be or is made.

          T. Tenant Improvements. Those certain improvements to the Premises to
be constructed by Landlord pursuant to EXHIBIT C, together with any future
Alterations permitted under this Lease.

          U. Tenant’s Agents. Tenant’s agents, together with any subsidiary,
parent and affiliates, and any employees, officers, directors, shareholders,
members, managers, partners, contractors, representatives, invitees and
licensees of Tenant or such subsidiary, parent or affiliate.

-4-

--------------------------------------------------------------------------------




          V. Tenant’s Building Percentage. The percentage determined by dividing
the approximate rentable square footage of the Premises by the approximate total
rentable square footage of the Building. Tenant’s Building Percentage is
currently agreed to be the percentage set forth in section C.5. of the
Information Sheet.

          W. Tenant’s Personal Property. Tenant’s trade fixtures, furniture,
equipment and other personal property in the Premises.

          X. Term. The term of this Lease set forth in Paragraph 4.A., as it may
be sooner terminated under the terms hereof or as it may be extended hereunder
pursuant to any options to extend granted herein or by any written amendments to
or extensions of this Lease.

     4. Lease Term.

          A. Term. The Term shall be the period set forth in section C.3 of the
Information Sheet, commencing on the Commencement Date, as defined below, and
ending at midnight on the last day of such period, unless the Term is extended
or sooner terminated, as hereinafter provided.

          B. Commencement Date. Commencement Date shall be defined to mean the
earliest to occur of the following:

               (i) the date Tenant commences occupancy under this Lease of any
portion of the Premises for the conduct of its business; or

               (ii) the Estimated Commencement Date specified in section C.4. of
the Information Sheet.

          If for any reason Landlord does not or cannot deliver possession of
all or any portion of the Premises to Tenant by the Estimated Commencement Date,
Landlord shall not be subject to any liability therefore, nor shall such failure
affect the validity of this Lease or the obligations of Tenant hereunder,
provided that such delay does not exceed thirty (30) days from the Estimated
Commencement Date, but in such case, Tenant shall not be obligated to pay any
Monthly Rent hereunder, until the date that Landlord delivers possession of the
entire Premises to Tenant (which date shall then be deemed the Commencement
Date). No such delay or adjustment in the Commencement Date shall alter the
validity of this Lease or the nature or term of the obligations of Tenant
hereunder, nor shall any such delay or adjustment cause the expiration date of
this Lease to be later than July 12, 2014. If for any reason Landlord does not
deliver possession of all or any portion of the Premises to Tenant for a period
exceeding thirty (30) days from the Estimated Commencement Date, Tenant shall be
entitled to terminate this Lease with respect to that portion of the Premises
not delivered, and its obligations under this Lease shall cease with respect to,
such portion of the Premises. Except as set forth in the Work Letter with
respect to the hanging conference room wall, if Landlord fails to deliver at
least ninety percent (90%) of the Premises by the Estimated Commencement Date,
Tenant shall be entitled to terminate this Lease in its entirety. If Landlord
fails to deliver the Premises in its entirety within ninety (90) days after the
Estimated Commencement Date, Tenant shall be entitled to terminate this Lease in
its entirety.

-5-

--------------------------------------------------------------------------------




          C. Commencement Date Memorandum. When the actual Commencement Date is
determined, the parties shall execute a Commencement Date Memorandum, in the
form attached hereto as EXHIBIT D, setting forth the Commencement Date and
Expiration Date.

          D. Early Entry. After receipt of a Certificate of Insurance from
Tenant, Landlord shall permit Tenant to enter upon the Premises from and after
the date of full execution of this Lease for the purpose of monitoring the
planning and construction of the Tenant Improvements consisting of the Initial
Installation by Landlord, in accordance with the provisions of EXHIBIT C,
installing its furniture, fixtures and telephone, internet and data
communications cabling and wiring, excluding the conduct of its business. Such
early entry shall be at Tenant’s sole risk and subject to all the terms and
provisions hereof, except for the payment of Monthly Rent which shall commence
on the date set forth in Paragraph 4.B. Whereupon certain Suites are currently
occupied by other tenants, immediately upon vacation of such Suites by the
existing tenants, Tenant will be granted access to such Suites. With respect to
Suites not currently occupied by other tenants, Tenant will be granted access
immediately upon execution of this Lease and provision of a Certificate of
Insurance as set forth herein. Upon reasonable prior written notice to Landlord,
and subject to Landlord’s completion of any Tenant Improvements requested by
Tenant pursuant to EXHIBIT C with respect thereto, Tenant will have the right to
occupy Suite 2118 up to ninety (90) days prior to the Commencement Date. Should
Tenant request occupancy of Suite 2118 prior to the Commencement Date, the
parties will agree in writing upon a date certain for the commencement of such
occupancy, and the rights and obligations of the Parties pursuant to this Lease
with respect to Suite 2118, including, without limitation, Tenant’s obligation
to pay Rent with respect to Suite 2118, shall be effective upon the date of such
occupancy. Early occupancy by Tenant of any portion of the Premises, including
Suite 2118, shall not cause the expiration date of this Lease to be later or
earlier than July 12, 2014.

          E. Option To Extend.

               (i) Conditions to Exercise of Option. Provided that Tenant is not
in Default under this Lease at the time of exercise of the option to extend or
at the commencement of the extension term, Tenant shall have the right to extend
the Term of this Lease for an additional period of two (2) years (“Extension
Term”) commencing on July 13, 2014.

               (ii) Notice of Exercise. If Tenant elects to extend this Lease
for the Extension Term, Tenant shall deliver written notice (“Exercise Notice”)
of its exercise to Landlord not earlier than two hundred seventy (270) days
prior to the Expiration Date of the initial Term of this Lease and not less than
one hundred eighty (180) days prior to the Expiration Date of the initial Term
of this Lease. Tenant’s failure to deliver the Exercise Notice in a timely
manner shall be deemed a waiver of Tenant’s rights to extend the Term of this
Lease.

-6-

--------------------------------------------------------------------------------




               (iii) Terms of the Extension Term. The delivery of an Exercise
Notice shall constitute an irrevocable election by Tenant to extend the Term of
the Lease upon the terms, covenants and conditions set forth herein. The terms,
covenants and conditions applicable to the Extension Term shall be the same
terms, covenants and conditions of this Lease except that (i) Tenant shall not
be entitled to any further option to extend after the Extension Term; (ii) the
Monthly Base Rent for the Extension Term shall be adjusted as provided in
Paragraph 5.D.; and (iii) no provisions relating to the initial delivery of the
Premises to Tenant (including, but not limited to, any TI Allowance provisions)
shall be applicable to the Extension Term if the Extension Term is exercised.

               (iv) Extension Option Personal to Original Tenant. The option to
extend granted to Tenant pursuant to this Paragraph 4.E. shall not be assignable
to any successor or assign of Tenant except for a Permitted Transferee, and
shall terminate at the option of Landlord, if, at any time during the initial
Term of this Lease, Tenant has subleased all or any portion of the Premises to
any other party except for a Permitted Transferee. The foregoing right of
termination shall only apply to that portion of the Premises subleased to a
third party other than a Permitted Transferee, and shall survive with respect to
any other portion of the Premises not so subleased by Tenant.

     5. Rent.

          A. Monthly Rent.

          Tenant shall pay the First Month’s Base Rent by the Commencement Date.
Notwithstanding the foregoing, the parties acknowledge and agree that under that
certain Office Lease Agreement dated May 1, 2007 by and between the parties (the
“2007 Lease”), Tenant has previously paid in full all rent due with respect to
Suite 2070 up to and including July 31, 2012. Accordingly, no Base Rent shall be
due under this Lease by Tenant with respect to Suite 2070 from the Commencement
Date up to and including July 31, 2012. Thereafter, on or before the first day
of each calendar month, without prior notice or demand, deduction or offset,
Tenant shall pay Monthly Rent to Landlord, in lawful money of the United States
at the Office of the Landlord specified in section C.11. of the Information
Sheet, or to such other place or person as Landlord may designate in the manner
set forth in Paragraph 31. Monthly Rent shall consist of the sum of the
following:

               (i) Base Rent. Base Rent in the amount specified in section C.6.
of the Information Sheet.; and

               (ii) Monthly Operating Expense Reimbursement. The Monthly
Operating Expense Reimbursement (“Monthly Operating Expense Reimbursement”)
shall equal to one twelfth (1/12) of Tenant’s Building Percentage of the amount
by which Landlord’s estimate of the Operating Expenses for the relevant calendar
year of the Term exceeds the Base Year Operating Expenses, as such terms are
defined in Paragraph 15.

-7-

--------------------------------------------------------------------------------




               (iii) Tenant Improvement Allowance Reimbursement. The Tenant
Improvement Allowance Reimbursement (“Tenant Improvement Allowance
Reimbursement”) shall equal, for every * dollar ($*) per square foot of Tenant
Improvement Allowance utilized by Tenant in accordance with EXHIBIT C, the
amount of * ($*) divided by the number of months remaining in the Term at the
time such Tenant Improvement Allowance is utilized, multiplied by the rentable
area specified in section C.2.a. of the Information Sheet. Reimbursement of any
Tenant Improvement Allowance hereunder shall commence with the first payment of
Monthly Rent due immediately after utilization of the Tenant Improvement
Allowance by Tenant.

          B. Prorations.

          If the Commencement Date is not the first (1st) day of a month, or if
the termination date is not the last day of a month, a prorated monthly
installment based on a thirty (30) day month shall be paid for the fractional
month during which this Lease commences or terminates.

          C. Periodic Adjustments.

          There shall be no periodic adjustments to the monthly Base Rent to be
paid by Tenant during the Term of this Lease.

          D. Determination of Monthly Base Rent During Extension Term.

               (i) Extension Term Initial Monthly Base Rent. The monthly Base
Rent payable during the first year of the Extension Term (the “Extension Term
Initial Monthly Base Rent”) shall be the then-prevailing fair market rental
value for the comparable space located in the Menlo Park area, but in no event
be less than the monthly Base Rent as provided in section C.6 of the Information
Sheet, or greater than one hundred and twenty percent (120%) of the monthly Base
Rent as provided in section C.6 of the Information Sheet. The Extension Term
Initial Monthly Base Rent shall increase by three percent (3%) on an annual
basis.
____________________
 

*       Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



-8-

--------------------------------------------------------------------------------




               (ii) Fair Market Rental Value. Fair Market Rental Value as used
herein shall mean: 100% of the monthly base rent and other amounts new tenants
are then generally agreeing to pay under leases then being executed or renewed
for comparable, improved office space in the Highway 101/Menlo Park submarket
for office space. In determining the fair market rental value of the Premises
during the Extension Term, consideration shall be given to all relevant factors,
including, without limitation, such factors as credit-worthiness of the tenant,
the duration of the term, any rental or other concessions granted, whether a
broker’s commission or finder’s fee will be paid, responsibility for Operating
Expenses, the uses of the Premises permitted under this Lease and the quality,
condition, size, design and location of the Premises. Notwithstanding anything
to the contrary contained in this Lease, the Base Year for the Extension Term
for purposes of determining Tenant’s share of Monthly Operating Expenses during
the Extension Term shall be the calendar year in which the Extension Term
commences.

               (iii) Landlord and Tenant to Seek to Agree. Landlord and Tenant
shall have thirty (30) days after Landlord receives the Exercise Notice in which
to seek to agree on the Extension Term Initial Monthly Base Rent. If Landlord
and Tenant agree on the Extension Term Initial Monthly Base Rent during such
thirty (30) day period (or at any time thereafter), they shall promptly execute
an amendment to this Lease confirming the Extension Term Initial Monthly Base
Rent as so agreed as the monthly Base Rent for the first year of the Extension
Term.

               (iv) Selection of Brokers to determine the Extension Term Initial
Monthly Base Rent. If Landlord and Tenant are unable to agree on the Extension
Term Initial Monthly Base Rent within the thirty (30) day period, then within
ten (10) days after the expiration of the thirty (30) day period, Landlord and
Tenant each, at its cost and by giving notice to the other party, shall appoint
a licensed commercial real estate broker with at least five (5) years’ full-time
commercial brokerage experience in the geographical area of the Project (a
“Broker”) to evaluate and set the Extension Term Initial Monthly Base Rent. If
either Landlord or Tenant does not appoint a Broker within ten (10) days after
the other party has given notice of the name of its Broker, the single Broker
appointed shall be the sole Broker and shall set the Extension Term Initial
Monthly Base Rent. If two (2) Brokers are appointed by Landlord and Tenant as
stated in this Paragraph, they shall meet promptly and attempt to set the
Extension Term Initial Monthly Base Rent. If the two (2) Brokers are unable to
agree within thirty (30) days after the second Broker has been appointed, they
shall attempt to select a third Broker meeting the qualifications stated in this
Paragraph (with the additional qualification that such third Broker shall have
had no prior, current, or presently committed future business or personal
relationship with either Landlord or Tenant) within ten (10) days after the last
day the two (2) Brokers are given to set the Extension Term Initial Monthly Base
Rent; provided, however, if the two Broker’s proposed Extension Term Initial
Monthly Base Rent figures are ten percent (10%) or less apart, the two figures
shall be added together and such total be divided by two to determine the
Extension Term Initial Monthly Base Rent. If they are unable to agree on the
third Broker, either Landlord or Tenant, by giving ten (10) days’ notice to the
other party, can apply to the then Presiding Judge of the Superior Court of San
Mateo County for the selection of a third Broker who meets the qualifications
stated in this Paragraph. Landlord and Tenant each shall bear one-half (1/2) of
the cost of appointing the third Broker and of paying the third Broker’s fee.
Any time period set forth herein may be extended if mutually agreed in writing
by the parties, to allow for further negotiation.

-9-

--------------------------------------------------------------------------------




               (v) Value Determined by Three (3) Brokers. Within thirty (30)
days after the selection of the third Broker, a majority of the Brokers shall
set the Extension Term Initial Monthly Base Rent. If a majority of the Brokers
is unable to set the Extension Term Initial Monthly Base Rent within the
stipulated period of time, the three (3) evaluations shall be added together and
their total divided by three (3); the resulting quotient shall be the Extension
Term Initial Monthly Base Rent for the Premises. If the low evaluation is more
than ten percent (10%) lower than the middle evaluation, the low evaluation
shall be disregarded; if the high evaluation is more than ten percent (10%)
higher than the middle evaluation, the high evaluation shall be disregarded. If
only one (1) evaluation is disregarded, the remaining two (2) evaluations shall
be added together and their total divided by two (2); the resulting quotient
shall be the Extension Term Initial Monthly Base Rent for the Premises. If both
the low evaluation and the high evaluation are disregarded as stated in this
Paragraph, the middle evaluation shall be the Extension Term Initial Monthly
Base Rent for the Premises.

               (vi) Notice to Landlord and Tenant. After the Extension Term
Initial Monthly Rent for the first year of the Extension Term has been set, the
Brokers shall notify Landlord and Tenant immediately and Landlord and Tenant
shall promptly execute an amendment to this Lease confirming the Extension Term
Initial Monthly Rent as so determined as the Monthly Rent for the first year of
the Extension.

-10-

--------------------------------------------------------------------------------




     6. Late Payment Charges. TENANT ACKNOWLEDGES THAT LATE PAYMENT BY TENANT TO
LANDLORD OF RENT AND OTHER CHARGES PROVIDED FOR UNDER THIS LEASE WILL CAUSE
LANDLORD TO INCUR COSTS NOT CONTEMPLATED BY THIS LEASE, THE EXACT AMOUNT OF SUCH
COSTS BEING EXTREMELY DIFFICULT OR IMPRACTICABLE TO FIX. THEREFORE, IF ANY
INSTALLMENT OF RENT OR ANY OTHER CHARGE DUE FROM TENANT IS NOT RECEIVED BY
LANDLORD WITHIN TEN (10) DAYS FOLLOWING THE DATE OF LANDLORD’S DELIVERY OF
WRITTEN NOTICE TO TENANT STATING THAT SUCH AMOUNT WAS NOT RECEIVED ON OR BEFORE
THE DATE DUE, TENANT SHALL PAY TO LANDLORD AN ADDITIONAL SUM EQUAL TO FIVE
PERCENT (5%) OF THE AMOUNT OVERDUE AS A LATE CHARGE. THE PARTIES AGREE THAT THIS
LATE CHARGE REPRESENTS A FAIR AND REASONABLE ESTIMATE OF THE COSTS THAT LANDLORD
WILL INCUR BY REASON OF THE LATE PAYMENT BY TENANT. SUCH LATE CHARGE SHALL BE IN
ADDITION TO, AND NOT IN LIEU OF, ANY INTEREST THAT MAY ACCRUE ON ANY SUCH
OVERDUE AMOUNT PURSUANT TO THE PROVISIONS OF PARAGRAPH 44.

Initials:               /s/ Richard Schlenker /s/ John A. Scarlett Landlord
Tenant


     7. Security Deposit. No security deposit shall be required by this Lease.

     8. Holding Over. If Tenant remains in possession of all or any part of the
Premises after the expiration of the Term, without the consent of Landlord, such
tenancy shall be from month-to-month only and not a renewal hereof or any
extension for any further term, and in such case, Monthly Rent shall be
increased to an amount equal to one hundred fifty percent (150%) of the Monthly
Rent paid during the last month of the Term and all other sums due hereunder
shall be payable in the amount and at the time applicable at the time of
expiration and at the time specified in this Lease and such month-to-month
tenancy shall be subject to every other term, covenant and agreement of this
Lease, excluding any option to extend the Term. In addition, Tenant shall
defend, indemnify and hold Landlord, and Landlord’s Agents free and harmless
from and against any claim, loss, liability, expense or damage, including
reasonable attorneys’ fees and costs, arising out of Tenant’s failure to
surrender the Premises at the expiration of the Term, including, without
limitation, any such damages resulting from Landlord’s inability to honor its
commitments to any other tenant for the Premises.

     9. Tenant Improvements. Landlord shall provide, for Tenant’s benefit, the
Tenant Improvement Allowance set forth in Paragraph 2(f) of the Work Letter
attached hereto as EXHIBIT C. Tenant shall have the right, but not the
obligation, to utilize some or all of such Tenant Improvement Allowance for the
purpose of constructing any Tenant Improvements permitted under this Lease
(including, without limitation, the Initial Installation (as defined by the Work
Letter) or any future Alterations). Landlord and Tenant agree to the terms and
procedures for the planning, construction and funding of the construction of the
Tenant Improvements comprising the Initial Installation as set forth in EXHIBIT
C.

-11-

--------------------------------------------------------------------------------




     10. Condition of Premises. Landlord represents and warrants that the
Building complied with all local and state codes and ordinances and all American
with Disabilities Act requirements at the time of construction in 1989 and has
been maintained in compliance with the foregoing. Notwithstanding anything to
the contrary set forth in this Lease, should applicable law or any government
agency require modification of the Outside Area or common space within the
Building, or of the Premises, to permit use of thereof for general office
purposes, such modifications will be at Landlord’s sole cost. By taking
possession of the Premises, Tenant shall be deemed to have accepted the Premises
in “As Is” condition (except for the Initial Installations as set forth in
Exhibit C), in good, clean and completed condition and repair, subject to all
applicable laws, codes and ordinances. Tenant acknowledges that, except as
expressly set forth in this Lease, neither Landlord nor Landlord’s Agents have
made any representations or warranties as to the suitability or fitness of the
Premises or any other part of the Project (including, without limitation, the
intra-building network cabling) for the conduct of Tenant’s business or for any
other purpose, nor has Landlord or Landlord’s Agents agreed to undertake any
Alterations or construct any Tenant Improvements to the Premise except as
expressly provided in EXHIBIT C of this Lease.

     11.Use of the Premises.

          A. Tenant’s Use. Tenant shall use the Premises solely for general
office purposes and shall not use the Premises for any other purpose without
obtaining the prior written consent of Landlord, which Landlord may withhold in
its sole and absolute discretion. Tenant agrees that the Property is subject and
this Lease is subordinate to the CC&R’s, a copy of which has been provided to
Tenant. Tenant acknowledges that it has read the CC&R’s and knows the contents
thereof. Throughout the Term, Tenant shall faithfully and timely perform and
comply with the CC&R’s and any modification or amendments thereof, provided that
Tenant is notified thereof by Landlord. Tenant shall comply with all duly
adopted rules, regulations and restrictions as may be adopted from time to time
by any committee established pursuant to the CC&Rs (“Association”), provided
that Tenant is notified thereof by Landlord. Any periodic or special dues or
Outside Area assessments of the Association shall be included within the
definition of Operating Expenses pursuant to Paragraph 15.B. and Tenant shall
pay Tenant’s Building Percentage of such amounts over the Base Year amounts as
further set forth in Paragraph 15. Tenant shall defend, indemnify and hold
Landlord, and Landlord’s Agents free and harmless from and against any claim,
loss, liability, expense or damage, including reasonable attorneys’ fees and
costs, arising out of the actual or asserted failure of Tenant to perform or
comply with the CC&R’s. Tenant shall not permit or make any use of the Premises
which will increase the existing rate of insurance upon the Project, or cause
the cancellation of any insurance policy covering the Project, or any part
thereof. If the existing rate of insurance shall be increased or any insurance
policy covering the Project is canceled as a result of Tenant’s or Tenant’s
Agent’s acts or omissions, then Landlord, in addition to such remedies as
Landlord may have under this Lease or pursuant to law or equity, shall be
entitled to reimbursement from Tenant within ten (10) days after receipt of
written demand therefor for the entire amount of said increase or any additional
amount which must be paid for a new insurance policy.

-12-

--------------------------------------------------------------------------------




          B. Compliance. Tenant shall not use the Project or permit Tenant’s
Agents to do anything in or about the Project in conflict with any law, statute,
zoning restriction, ordinance or governmental law, rule, regulation or
requirement of duly constituted public authorities now in force or which may
hereafter be in force, or the requirements of the Board of Fire Underwriters or
other similar body now or hereafter constituted relating to or affecting the
condition, use or occupancy of the Project. If any law, statute, zoning
restriction, ordinance or governmental law, rule, regulation or requirement of
duly constituted public authorities requires any capital improvement to the
Premises or the Building solely as the result of Tenant’s particular use of the
Premises, then Tenant shall be responsible for the same (or at the election of
Landlord, for reimbursing Landlord for the cost of performing the same);
provided, however, that if such capital improvement is so required for any
reason other than Tenant’s particular use of the Premises, then Landlord shall
be responsible for the same, at Landlord’s sole cost and expense, subject to
Landlord’s right to include such amounts as Operating Expenses on an amortized
basis as provided in Paragraph 15.B. Tenant shall not abandon the Premises;
provided, however, that if Tenant vacates the Premises while performing all of
Tenant’s other obligations under this Lease, such vacation shall not be deemed
an abandonment and a Default hereunder. Tenant shall not commit any public or
private nuisance or any other act or practice which might or would disturb the
quiet enjoyment of any other tenant of Landlord or any occupant of nearby
properties. Tenant shall place no loads upon the floors, walls or ceilings in
excess of the maximum designed load determined by Landlord or which endanger the
structure; nor place any harmful liquids in the drainage systems; nor dump or
store waste materials or refuse or allow such to remain outside the Building
proper, except in the enclosed trash areas provided. Tenant shall not store or
permit to be stored or otherwise placed any material of any nature whatsoever
outside the Building. If as a result of any Tenant-specific use or change in
Tenant-specific use of the Premises by Tenant, any alterations are required to
the Premises, the Building or the Project by applicable laws, including, without
limitation, the Americans with Disabilities Act or any state or local building,
fire or safety codes, ordinances or regulations, Tenant shall be responsible for
the same (or at the election of Landlord, for reimbursing Landlord for the cost
of performing the same). Except as expressly set forth in this Lease, any
alterations required to the Premises, the Building or the Project by applicable
laws, including, without limitation, The Americans with Disabilities Act or any
state or local building, fire or safety codes, ordinances or regulations, shall
be at Landlord’s cost.

-13-

--------------------------------------------------------------------------------




          C. Toxic Material. Tenant, at its sole cost, shall comply with and
cause Tenant’s Agents to comply with all laws relating to the storage, use and
disposal of hazardous, toxic or radioactive matter, including those materials
identified in Sections 66680 through 66685 of Title 22 of the California
Administrative Code, Division 4, Chapter 30 (“Title 22”) as they may be amended
from time to time (collectively, “Toxic Materials”). If Tenant or Tenant’s
Agents desire to store, use or dispose of any Toxic Materials in, on or about
the Premises (other than the storage and use of reasonable quantities of
customary office supplies), Tenant shall first request and obtain Landlord's
approval to such proposed storage, use or disposal in writing, which request
must be made at least ten (10) days prior to the storage, use or disposal
thereof in, on or about the Premises. Whether or not Landlord is aware or
approves of the storage, use or disposal of any Toxic Material by Tenant or
Tenant’s Agents, Tenant shall be solely responsible for and shall defend,
indemnify and hold Landlord and Landlord's Agents harmless from and against all
claims, costs and liabilities, including reasonable attorneys' fees and costs,
arising out of or in connection with the storage, use, generation,
transportation, disposal or release of Toxic Materials by Tenant or Tenant’s
Agents, including without limitation, any such claims, costs, damages and
liabilities (including reasonable attorneys' fees and costs) arising out of or
in connection with any investigation, testing, remediation, removal, clean-up
and/or restoration services, work, materials and equipment necessary to return
the Premises and any other property of whatever nature to their condition
existing prior to the storage, use, generation, transportation, disposal or
release of Toxic Materials by Tenant or Tenant’s Agents in, on or about the
Premises or the Project, and to otherwise satisfactorily investigate and
remediate the contamination arising therefrom to the reasonable satisfaction of
Landlord and all governmental authorities. The foregoing indemnification
obligation shall likewise apply to Landlord with respect to Tenant and Tenant’s
Agents, as to any Toxic Materials maintained in the Building by Landlord. If at
any time during or after the term of this Lease, as it may be extended, Tenant
becomes aware of any injury, investigation, administrative proceeding, or
judicial proceeding regarding the storage, use or disposition of any Toxic
Materials by Tenant or Tenant's Agents on or about the Premises or the Project,
Tenant shall within five (5) days after first learning of such injury,
investigation or proceeding give Landlord written notice advising Landlord of
same. Tenant acknowledges receipt of a copy of that certain June 1998 Focused
Environmental Site Assessment, 149 Commonwealth Drive, Menlo Park, California,
dated as of August 16, 1998, prepared by The Gauntlett Group, LLC, together with
all attachments thereto (“Site Assessment”), that Landlord previously made
available to Tenant, and which Tenant agrees to maintain in confidence. In
addition, Landlord utilizes Toxic Materials in the operation of its business.
Landlord represents and warrants to Tenant that Landlord uses all such Toxic
Materials in compliance with all applicable laws, rules, regulations and
ordinances.

          D. Transportation Systems Management. Tenant shall comply with the
requirements of the City or County mandated parking or transportation systems
management ordinances.

          E. Rules and Regulations. The Rules and Regulations for the Project in
effect as of the Effective Date are attached hereto as EXHIBIT E. Landlord
reserves the right to adopt or amend the Rules and Regulations from time to time
in its reasonable discretion. Tenant agrees that Tenant, its employees and
agents and, to the extent Tenant can require the same, its invitees, shall
observe and perform the Rules and Regulations as they may be amended or adopted.
A breach of the Rules and Regulations by Tenant or such persons shall constitute
a Default under this Lease as if the Rules or Regulations were contained in this
Lease as covenants of the Tenant. Tenant acknowledges that Landlord has no
obligation to enforce, and shall have no liability for non-enforcement of, the
Rules and Regulations. Notwithstanding the foregoing, in the event of any
inconsistency between the Rules and Regulations and the provisions of this
Lease, the provisions of this Lease shall control, and Landlord shall not
enforce the Rules and Regulations in a discriminatory manner.

-14-

--------------------------------------------------------------------------------




     12. Quiet Enjoyment. Landlord covenants that Tenant, upon performing the
terms, covenants and conditions of this Lease, shall have quiet and peaceful
possession of the Premises as against any person claiming the same by, through
or under Landlord.

     13. Alterations. Landlord hereby consents to certain Tenant Improvements,
on the terms and subject to the conditions of Exhibit C. Tenant shall not make
or permit any Alterations in, on or about the Premises without the prior written
consent of Landlord, and according to plans and specifications approved in
writing by Landlord, which consent and approval shall not be unreasonably
withheld, conditioned or delayed. Except in the case of the Tenant Improvements
which are the subject of the Initial Installation, Landlord, at its sole option,
may, however, require as a condition to the granting of any such consent, that
Tenant provide to Landlord, at Tenant’s sole cost and expense, a lien and
completion bond in an amount equal to one and one-half (1½) times any and all
estimated costs of any intended improvements to the Premises, to insure Landlord
against any liability for mechanics’ and materialmen’s liens and to insure
completion of the work. Except in the case of the Tenant Improvements which are
the subject of the Initial Installation, and unless otherwise agreed in writing
by the parties, Tenant shall, at its sole cost and expense, obtain all necessary
permits and governmental inspections and approvals required in connection with
any Alterations. All Alterations shall be installed at Tenant’s sole expense
(except as expressly set forth in this Lease), in compliance with all applicable
laws (including, but not limited to, The American With Disabilities Act, and any
state or local building, fire or safety codes, ordinances or regulations), the
Rules and Regulations and the CC&R’s, by Landlord’s contractor unless otherwise
agreed by the parties. All Alterations shall be done in a good and workmanlike
manner conforming in quality and design with the Premises existing as of the
Commencement Date, and shall not diminish the value of the Project. All
Alterations made by Tenant shall be and become the property of Landlord upon
installation and shall not be deemed Tenant’s Personal Property. Notwithstanding
any other provisions of this Lease, Tenant shall be solely responsible for the
maintenance and repair of any and all Alterations made by it to the Premises.
Tenant shall give Landlord written notice of Tenant’s intention to perform any
Alterations on the Premises at least twenty (20) days prior to the commencement
of such Alterations to enable Landlord to post and record an appropriate Notice
of Non-responsibility or other notice deemed proper before the commencement of
any such Alterations.

-15-

--------------------------------------------------------------------------------




     14. Surrender of the Premises. Tenant shall not be required to restore or
remove, or to pay Landlord for the restoration or removal of, any portion of the
Initial Installation (as defined by the Work Letter attached hereto as Exhibit
C) or any other improvement or alterations completed prior to the Commencement
Date of this Lease, including, without limitation, any improvements or
alterations completed or undertaken under the 2007 Lease, or future Alterations,
provided that such future Alterations are approved in writing by Landlord in
advance, such approval not to be unreasonably withheld. Except as permitted in
this Lease, upon the expiration or earlier termination of the Term, Tenant shall
surrender the Premises to Landlord in its condition existing as of the
Commencement Date, normal wear and tear and fire or other insured casualty for
which Tenant is not otherwise obligated under the provisions of Paragraph 18 to
repair excepted, with all interior areas cleaned. Any damage or deterioration of
the Premises shall not be deemed ordinary wear and tear if Tenant was
responsible for maintaining the same under the provisions of Paragraph 18 and if
the same could reasonably have been prevented by good maintenance practices by
Tenant. Except as otherwise stated in this Lease, Tenant shall leave the air
lines, power panels, electrical distribution systems, voice and data wiring,
lighting fixtures, air conditioning, window coverings, wall coverings, carpets,
wall paneling, ceilings, and plumbing on the Premises and in good operating
condition. Tenant shall prior to the expiration or termination of the Term
remove all Tenant’s Personal Property, including security wiring installed by
Tenant if requested by Landlord, and repair any damage and perform any
restoration work caused or necessitated by any such removal. If Tenant fails to
remove Tenant’s Personal Property, and such failure continues after the
termination of this Lease, Landlord may retain such property and all rights of
Tenant with respect to it shall cease, or Landlord may place all or any portion
of such property in public storage for Tenant’s account. Tenant shall be liable
to Landlord for costs of removal of Tenant’s Personal Property and storage and
transportation costs of same, and the cost of repairing and restoring the
Premises, together with interest at the Interest Rate from the date of
expenditure by Landlord until paid.

     15. Operating Expenses.

          A. Payment by Tenant. During the Term of this Lease, Tenant shall pay
to Landlord, as Rent on a monthly basis as set forth in Paragraph 5.A (ii).,
one-twelfth (1/12) of Tenant’s Building Percentage of the amount by which
Landlord’s estimate of the Operating Expenses for each calendar year during the
Term (after the Base Year) are estimated by Landlord to exceed the Operating
Expenses incurred by Landlord for the Base Year, as such Base Year is specified
in section C.8. of the Information Sheet (“Base Year Operating Expenses”).

          B. Operating Expenses. The term “Operating Expenses” shall mean all
expenses, costs and disbursements (but not capital improvements except as
otherwise expressly provided below, or specific costs especially billed to and
paid by specific tenants) of every kind and nature which Landlord shall pay or
become obligated to pay because of or in connection with the ownership,
maintenance, repair or operation of the Project and such additional building or
Outside Area facilities in subsequent years as may be determined by Landlord to
be necessary or appropriate. Operating Expenses shall include, but not be
limited to, the following, all of which shall be included in the Base Year:

-16-

--------------------------------------------------------------------------------




               (i) Wages and salaries of all employees engaged in the operation,
maintenance and security of the Project, including taxes, insurance and benefits
relating thereto; and the rental cost and overhead of any office and storage
space used to provide such services;

               (ii) All supplies and materials used in operation, repair and
maintenance of the Project;

               (iii) Cost of all utilities, including surcharges, for the
Project, including the cost of water, sewer, gas, power, heating, lighting, air
conditioning and ventilating for the Project;

               (iv) Cost of all maintenance and service agreements for the
Project and the equipment thereon, including but not limited to, security and
energy management services, window cleaning, floor waxing, elevator maintenance,
janitorial service, engineers, gardeners, and trash removal services;

               (v) Cost of all insurance which Landlord or Landlord’s lender
deems necessary or appropriate for the Project such as the cost of “All-Risk”
property insurance including, at Landlord’s option, earthquake and flood
coverage, insurance against loss of rents on an “All-Risk” basis, and a lender’s
loss payable endorsement in favor of any lenders with respect to the Project,
and naming Landlord and such lenders as insureds; and casualty and liability
insurance applicable to the Building, Property and Outside Area and Landlord’s
personal property used in connection therewith, naming Landlord and Landlord’s
Agents as named or additional insureds;

               (vi) Cost of repairs and general maintenance (excluding repairs
and general maintenance to the extent then paid by proceeds of insurance or
other third parties);

               (vii) A management fee of no more than three percent (3%) of
annual gross rentals generated by the Project (which management may be provided
either by Landlord, affiliates of Landlord and/or by third parties) (the
“Management Fee”), and with any space in the Project utilized by Landlord deemed
to be leased at the rate of Monthly Rent under this Lease (on a rentable square
foot basis);

               (viii) The costs of any additional services not provided to the
Project at the Commencement Date but thereafter provided by Landlord in its
management of the Building, Property or Outside Area;

               (ix) The cost of only those capital improvements (including
interest) made to the Project after the Effective Date that are (i) intended to
reduce other Operating Expenses (as to which the amortized cost to be included
in Operating Expenses in any year shall be limited to the actual reduction in
Operating Expenses during such year as a result thereof or (ii) are required to
be made in order to conform to any changes subsequent to the Commencement Date
in any applicable laws, ordinances, rules, regulations or orders of any
governmental agencies having jurisdiction over the Building or which enhance in
any material respect the general appearance or use of the Project or any portion
thereof, with the cost of such capital improvements described in clauses (i) and
(ii) above being amortized with interest at an annual rate of eight percent (8%)
simple over the period Landlord reasonably determines to be the useful life of
the capital improvement, consistent with applicable governmental requirements
and generally accepted accounting principles consistently applied;

-17-

--------------------------------------------------------------------------------




               (x) Real Property Taxes, as that term is defined in Paragraph 16;
and

               (xi) Assessments, dues and other amounts payable pursuant to the
CC&R’s, including any and all assessments and dues of the Association.

          The cost of additional or extraordinary services requested by Tenant
and not paid or payable by Tenant pursuant to other provisions of this Lease
shall be payable by Tenant on a monthly basis.

          Operating Expenses shall not include:

           (a)      the cost of any additional or extraordinary services
provided to other tenants of the Building;   (b) costs paid for directly by
Tenant;   (c) principal and interest payments on loans secured by deeds of trust
recorded against the Project;   (d) real estate sales or leasing brokerage
commissions;   (e) executive salaries of off-site personnel employed by Landlord
except for the charge (or pro rata share) of the manager of the Project (which
manager’s salary is not included within the Management Fee).   (f) attorneys’
fees, costs and disbursements and other expenses incurred in connection with
negotiations or disputes with Tenant, other occupants, or prospective tenant or
occupants;   (g) renovating or otherwise improving, decorating, painting or
redecorating spaces for tenants or other occupants of the Project;   (h) costs
incurred due to violations by Landlord or any tenant of the terms and conditions
of any lease;   (i) advertising and promotional expenditures;

-18-

--------------------------------------------------------------------------------




           (j)      any fines or penalties incurred due to violations by
Landlord of any law or governmental rule or authority;   (k) the cost of any
items for which the Landlord is actually reimbursed by condemnation proceeds,
insurance carried (or required by this Lease to be carried and not so carried)
or by warranty or for which Landlord is otherwise actually compensated;   (l)
costs for sculpture, painting or other objects of art;   (m) charitable
contributions;   (n) any costs relating to Toxic Materials, asbestos and the
like not resulting from actions of Tenant;   (o) costs incurred by Landlord due
to the negligence or misconduct of Landlord or its agents, contractors,
licensees and employees or the violation by Landlord or any tenants or other
occupants of the terms and conditions of any lease of space or other agreements
including this Lease.

          The Landlord shall not recover under this Section 15 or elsewhere in
this Lease any item of cost more than once.

          C. Adjustment.

               (i) Projected Increases. Prior to or at any time after the
commencement of each calendar year during the Term following the Base Year,
Landlord may provide Tenant with notice of Landlord’s reasonable estimate of the
amount by which the then current year’s Operating Expenses are projected, if at
all, to exceed the Base Year Operating Expenses (the “Projected Increase in
Operating Expenses”). Tenant shall thereafter during such year pay adjusted
Monthly Rent which shall include as the Monthly Operating Expense Reimbursement
an amount equal to one-twelfth (1/12) of Tenant’s Building Percentage multiplied
by any Projected Increase in Operating Expenses.

-19-

--------------------------------------------------------------------------------




               (ii) Accounting. Within ninety (90) days (or as soon thereafter
as possible) after the close of each calendar year after the Base Year, Landlord
shall provide Tenant a statement of (a) such year’s actual Operating Expenses,
(b) the Base Year Operating Expenses, (c) the amount, if any, by which the
actual Operating Expenses exceed the Base Year Operating Expenses (the “Actual
Increase in Operating Expenses”), (d) the amount equating to Tenant’s Building
Percentage of any Actual Increase in Operating Expenses and (e) the sum of any
amounts theretofore paid by Tenant as Monthly Operating Expense Reimbursements
pursuant to Paragraph 5.A. with respect to such year. If the amount set forth in
clause (d) above exceeds the amount set forth in clause (e) above, Tenant shall
pay the amount of such excess to Landlord within ten (10) days after receipt of
such statement, which obligation shall survive the expiration or earlier
termination of its Term of the Lease. If the amount set forth in clause (e)
above exceeds the amount set forth in clause (d) above, Landlord shall, within
thirty (30) days after the date of such statement, credit the amount of such
excess against the next accruing payment(s) of Monthly Operating Expense
Reimbursements or reimburse Tenant for same if this Lease has terminated prior
to the date such determination is made. If Tenant disputes the amount of the
Actual Increase in Operating Expenses stated in said statement, Tenant may
designate, within sixty (60) days after receipt of such statement, an
independent certified public accountant to inspect Landlord’s records, at
Tenant’s sole cost. Tenant is not entitled to request that inspection, however,
if Tenant is then in Default under this Lease. The accountant shall be a member
of a nationally recognized accounting firm and shall not charge a fee based on
the amount of the Actual Increase in Operating Expenses that the accountant is
able to save Tenant by the inspection. Such accountant and Tenant shall, at
Landlord’s option, prior to the occurrence of any such inspection, execute a
confidentiality agreement in form reasonably acceptable to the parties thereto
in which such accountant and Tenant agree to maintain Landlord’s books and
records and the results of such inspection in confidence. Tenant shall give
reasonable notice to Landlord of the request for inspection, and the inspection
shall be conducted in Landlord’s offices at a reasonable time or times. If,
after that inspection, Tenant still disputes the Actual Increase in Operating
Expenses, a certification of the proper amount shall be made, at Tenant’s
expense, by an independent certified public accountant mutually acceptable to
Landlord and Tenant. That certification shall be final and conclusive. If any
such certification demonstrates that Landlord’s statement overstated the amount
of the Actual Increase in Operating Expenses by 5% or more, Landlord shall
credit or reimburse the reasonable cost of the audit not to exceed $1,500.00 and
the amount of Tenant’s Building Percentage thereof against the next accruing
payment(s) of Monthly Operating Expense Reimbursements or reimburse Tenant for
same if this Lease has terminated prior to the date such determination is made.
Such reimbursement is Tenant’s sole remedy for any error in such statement from
Landlord.

               (iii) Proration. Tenant’s liability to pay Tenant’s Building
Percentage of Operating Expenses in excess of Base Year Operating Expenses shall
be prorated on the basis of a 365-day year to account for any fractional portion
of a year included at the commencement or expiration of the term of this Lease.

               (iv) Not Fully Occupied. Notwithstanding any other provision to
the contrary, it is agreed that if the Building, in total, is less than
ninety-five percent (95%) occupied during all or any portion of any calendar
year (including, without limitation, the Base Year), an adjustment shall be made
in calculating the Operating Expenses for the Project for such year so that
Tenant’s Percentage of Operating Expenses in excess of the Base Year Operating
Expenses shall be equivalent to the Operating Expenses calculated as though the
Building, in total, had been ninety-five percent (95%) occupied during the
entirety of such year.

               (v) Survival. Landlord and Tenant’s obligation to pay for or
credit any increase or decrease in payments pursuant to this Paragraph shall
survive the expiration or termination of the Term of this Lease.

-20-

--------------------------------------------------------------------------------




          D. Failure to Pay or Reimburse. Failure of Tenant to pay or by
Landlord to reimburse any of the charges required to be paid or reimburse under
this Paragraph 15. shall constitute a breach of this Lease and Landlord’s
remedies shall be as specified in Paragraph 29.B.

     16. Taxes and Assessments.

          A. Payment by Tenant. Except as provided for in Paragraph 16.C., Real
Property Taxes for the Project shall be included within Operating Expenses
pursuant to Paragraph 15.B.

          B. Annual Assessments. With respect to any taxes or assessments which
may be levied against or upon the Project, or which under the laws then in force
may be evidenced by improvement or other bonds or may be paid in annual
installments, only the amount of such annual installment (with appropriate
proration for any partial year) and interest due thereon shall be included
within the computation of the annual taxes and assessments levied against the
Project.

          C. Taxes Levied Against Tenant’s Alterations and Personal Property. In
addition to Tenant’s obligation to pay its Building Percentage of Operating
Expenses over Base Year Operating Expenses as provided in Paragraphs 15 and
16.A., (i) Tenant shall be responsible for and shall pay to the taxing authority
prior to delinquency to the extent Tenant is billed directly, all Real Property
Taxes assessed with respect to or against Tenant, or any fixtures, equipment,
facilities, furniture, Tenant Alterations or other Personal Property owned by
Tenant or placed, installed or located within, upon or about the Premises by
Tenant or at Tenant’s direction (collectively “Personal Property Taxes”), and
(ii) to the extent any Personal Property Taxes are billed to Landlord and
Landlord elects not to include such Personal Property Taxes in Operating
Expenses, Tenant shall be responsible for and shall pay to Landlord within ten
(10) days after written notice from Landlord, the amount of such Personal
Property Taxes so billed to Landlord. Tenant shall provide Landlord with
evidence of Tenant’s payment of the same upon Landlord’s request.

          D. Failure to Pay. Failure of Tenant to pay any of the charges
required to be paid under this Paragraph 16 shall constitute a Default, and
Landlord’s remedies shall be as specified in Paragraph 29.B.

     17. Utilities and Services.

          A. Services Provided by Landlord. Landlord shall provide heating,
ventilation, air conditioning, security, janitorial and normal office trash
removal service, mail pickup and delivery (not to include postage), reception
service at the main Building lobby during normal business hours as defined by
Paragraph C.13 of the Information Sheet, and such other services as are set
forth in EXHIBIT F, and reasonable amounts of electricity for normal lighting
and office machines, water for reasonable and normal drinking and lavatory use,
and replacement light bulbs and/or fluorescent tubes and ballasts for standard
overhead fixtures. Except for those services as to which costs are set forth in
EXHIBIT F, costs of all such services shall be included in Operating Expenses,
pursuant to Paragraph 15.B.

-21-

--------------------------------------------------------------------------------




          B. Services Exclusive to Tenant. Tenant shall pay for all telephone
and other utilities and services specially or exclusively supplied and/or
metered exclusively to the Tenant, together with any taxes thereon. Any such
services that are not separately metered to the Premises shall be included in
Operating Expenses, pursuant to Paragraph 15.B.

          C. Hours of Service. Said services shall be provided during generally
accepted business days and hours or such other days or hours as may hereafter be
set forth. Utilities shall be provided on a twenty-four hour basis, subject to
the provision of this Paragraph 17.

          D. Excess Usage by Tenant. Tenant shall not have connection to the
utilities except by or through existing outlets and shall not install or use
machinery or equipment in or about the Premises that uses excess water, lighting
or power, or suffer or permit any act that causes extra burden upon the
utilities or services, including but not limited to security services, over
standard office usage for the Project. Landlord shall require Tenant to
reimburse Landlord for any excess expenses or costs that may arise out of a
breach of this subparagraph by Tenant. Landlord may, in its sole discretion,
install at Tenant’s expense supplemental equipment and/or separate metering
applicable to Tenant’s excess usage or loading.

          E. Interruptions. There shall be no abatement of Rent and Landlord
shall not be liable in any respect whatsoever for the inadequacy, stoppage,
interruption or discontinuance of any utility or service due to riot, strike,
labor dispute, breakdown, accident, repair or other cause beyond Landlord’s
reasonable control or in cooperation with governmental request or directions.

          F. After Hours HVAC. No additional charge will be levied by Landlord
for occasional after hour use of HVAC. Tenant will use bypass switches presently
installed. In the event additional HVAC is required for an individual area
within the Premises, a separate HVAC unit with check meter will be installed to
record usage, at the sole expense of Tenant. Tenant will reimburse Landlord at
the rate charged by the utility company for this usage.

          G. Paging. The paging system is divided into sub-zones whereby Tenant
will have the ability to page personnel within the confines of the Premises. In
the event of an emergency or building evacuation, Landlord will have the
capability to make paging announcements in the Premises. Tenant shall not
adjust, alter, or remove any Landlord paging system equipment at any time.

-22-

--------------------------------------------------------------------------------




     18. Repair and Maintenance.

          A. Premises, Building and Outside Area.

               (i) Maintenance and Repair; Landlord’s Obligations. Landlord
shall keep the Project, including the Premises, interior and exterior walls,
roof, and common areas and the equipment, whether used exclusively for Tenant or
in common with Landlord or other tenants, in good condition and repair;
provided, however, Landlord shall not be obligated to paint, repair or replace
wall coverings, or to repair or replace any Tenant Improvements, Alterations, or
any improvements that are not ordinarily a part of the Building or are above
then Building standards. Except as provided in Paragraph 25, there shall be no
abatement of Rent or liability of Tenant on account of any injury or
interference with Tenant’s business with respect to any improvements,
alterations or repairs made by Landlord to the Project or any part thereof.
Landlord shall be responsible for maintaining and repairing (a) the structural
parts of the Building, which structural parts include the foundation, roof and
subflooring of the Premises, the basic plumbing, heating, ventilating, air
conditioning and electrical systems installed or furnished by Landlord, and (b)
the Outside Area, except for any damage to Premises, Building or Outside Area
caused by the negligence or willful acts or omissions of Tenant or of Tenant’s
Agents, or by reason of the failure of Tenant to perform or comply with any
terms, conditions or covenants in this Lease, or caused by Alterations made by
Tenant or by Tenant’s Agents, which shall be Tenant’s responsibility. Except as
otherwise provided in Paragraph 15.B., all costs of repair and maintenance of
the Project shall be included in the Operating Expenses.

               (ii) Janitorial Services. Landlord shall cause janitorial and
normal office trash removal service to be provided to the Premises five (5) days
a week, Sunday through Thursday, and the cost thereof shall be included in
Operating Expenses under the provisions of Paragraph 15.B. Coverage will not be
provided on holidays observed by Landlord.

               (iii) Tenant’s Obligations. Notwithstanding Landlord’s obligation
to keep the Premises in good condition and repair, Tenant shall be responsible
for payment of the cost thereof to Landlord as additional rent for that portion
of the cost of any maintenance and repair of the Premises, or any equipment
(wherever located) that serves only Tenant or the Premises, to the extent such
cost is attributable to causes beyond normal wear and tear. Tenant shall be
responsible for the cost of painting, repairing or replacing wall coverings, and
to repair or replace any Tenant Improvements, Alterations and any other Premises
improvements installed by or for the Tenant that are not ordinarily a part of
the Building or that are above then Building standards. Landlord may, at its
option, upon reasonable notice, elect to have Tenant perform such maintenance or
repairs which are otherwise Tenant’s responsibility hereunder.

-23-

--------------------------------------------------------------------------------




               (iv) Notice of Repairs Needed. Landlord shall not be liable for
any failure to make any of the repairs or to perform any maintenance unless the
failure shall persist for an unreasonable time after written notice of the need
of the repairs or maintenance is given to Landlord by Tenant. For any HVAC
failure affecting the server room on the Premises or other failure involving
life safety systems or security, Landlord will make best efforts to respond
within twenty-four (24) hours. For any other repairs or maintenance, an
“unreasonable amount of time” will be determined by the circumstances, but in
any event such repair or maintenance will be undertaken within forty five (45)
days after written notice to Landlord by Tenant.

               (v) No Abatement. There shall be no abatement of Rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements in
or to, or maintenance of, any portion of the Project, or any fixtures,
appurtenances and equipment therein provided Landlord makes reasonable efforts
not to unduly interfere with Tenant’s use and enjoyment of the Project.

          B. Control and Reconfiguration. Landlord shall at all times have
exclusive control of the Building (other than the Premises) and the Outside Area
and may at any time temporarily close any part thereof and exclude and restrain
anyone from any part thereof, and may change the design configuration or
location of the Building or the Outside Area. Without limiting the generality of
the foregoing statements, Landlord shall have the right, in Landlord’s sole
discretion, from time to time, to:

               (i) Make changes to the Building interior and exterior and
Outside Area, including, without limitation, changes in the location, size,
shape, number, and appearance thereof, including but not limited to the lobbies,
cafeteria, windows, stairways, air shafts, elevators, escalators, restrooms,
driveways, parking spaces, parking areas, loading and unloading areas, entrances
and exits, direction of traffic, decorative walls, landscaped areas and
walkways; however, Landlord shall at all times provide the parking facilities
required by law;

               (ii) Temporarily close any of the Outside Area for maintenance so
long as reasonable access to the Premises remains available;

               (iii) Add additional buildings and improvements to the Outside
Area;

               (iv) Use the Outside Area while engaged in making additional
improvements, repairs or alterations to the Project, or any portion thereof;

-24-

--------------------------------------------------------------------------------




               (v) Do and perform such other acts and make such other changes
in, to or with respect to the Outside Area and Project as Landlord may, in the
exercise of sound business judgment, deem to be appropriate; and

               (vi) Eliminate any of the additional services set forth on
EXHIBIT F. Landlord shall further have the right to enter upon the Premises, as
provided in Paragraph 21, for the purpose of installing, maintaining, repairing,
adjusting and making connections to any utilities (including but not limited to
plumbing, HVAC, electrical, telephone, and cable TV) serving the Premises or
other spaces in the Building or for gaining access to the structural portions of
the Building and making alterations thereto for the benefit of Tenant, Landlord
or other occupants of the Building. No such entry shall be considered a
constructive or actual eviction of Tenant, and Landlord shall have no liability
to Tenant therefor, provided that Landlord shall use commercially reasonable
efforts to minimize interference with Tenant’s operations.

          C. Waiver. Provided that repairs are made by Landlord according to the
provisions of Paragraph A(iv), Tenant waives the provisions of all laws,
statutes or ordinances, including Sections 1932(1), 1932(2), 1933(4), 1941 and
1942 of the California Civil Code and any similar or successor law, which might
now or at any time hereafter otherwise afford Tenant any right to make repairs
and deduct the expenses of such repairs from the Rent due under this Lease.

          D. Compliance with Governmental Regulations. Subject to the provisions
of Paragraphs 10 and 11, Tenant shall, at its cost comply with, including the
making by Tenant of any Alteration to the Premises, all present and future
regulations, rules, laws, ordinances, and requirements of all governmental
authorities (including, state municipal, county and federal governments and
their departments, bureaus, boards and officials) arising from the use or
occupancy of, or applicable to, the Project or privileges appurtenant thereto
(including, but not limited to, any state or local building, fire or safety
codes, ordinances or regulations).

          E. Repair Where Tenant at Fault. If all or part of the Project or the
Premises requires repair or becomes damaged or destroyed through any act or
omission of Tenant or Tenant’s Agents, Landlord may effect the necessary
alterations, replacements or repairs at Tenant’s cost.

     19. Fixtures. Tenant shall, at its own expense, provide, install and
maintain in good condition all trade fixtures, equipment and other Tenant’s
Personal Property required in the conduct of its business in the Premises. All
fixtures and improvements, other than Tenant’s trade fixtures, furniture (not
including furniture owned by Landlord and used by Tenant) and equipment, which
are installed or constructed upon or attached to the Premises by either Landlord
or Tenant shall become a part of the realty and belong to Landlord. If Tenant is
not then in Default, Tenant may, at the termination of this Lease, or at any
other time, remove from the Premises all trade fixtures, furniture (not
including furniture owned by Landlord and used by Tenant), equipment and other
Tenant’s Personal Property not permanently affixed to the Premises. Upon
removal, Tenant shall restore the Premises to its original condition at the time
of occupancy, Tenant Improvements, Alterations and normal wear and tear
excepted, subject to the provisions of Paragraph 25.

-25-

--------------------------------------------------------------------------------




     20. Liens. Tenant shall keep the Project free from any liens arising out of
any work performed, materials furnished or obligations incurred by or on behalf
of Tenant and shall defend, indemnify and hold the Project, Landlord and
Landlord’s Agents free and harmless from and against any lien, claim, cause of
action, loss, liability, damage or expense, including reasonable attorneys’ fees
and costs, in connection with or arising out of any such lien or claim of lien.
Tenant shall cause any such lien imposed to be released of record by payment or
posting of a proper bond acceptable to Landlord within ten (10) days after
receipt of written request by Landlord. If Tenant fails to so remove any such
lien within the prescribed ten (10) day period, then Landlord may do so and
Tenant shall reimburse Landlord upon demand. Such reimbursement shall include
all sums incurred by Landlord including Landlord’s reasonable attorneys’ fees,
with interest thereon at the Interest Rate.

     21. Landlord’s Right to Enter the Premises. Tenant shall permit Landlord
and its Agents to enter the Premises at all reasonable times with at least
twenty-four (24) hours’ prior notice to Tenant, with the exception of
emergencies, to inspect the Premises, to post Notices of Non-responsibility and
similar notices, “For Sale” signs, to show the Premises to interested parties
such as prospective lenders and purchasers, to make repairs or alterations to
the Premises or the Building and any utility system located therein, to
discharge Tenant’s obligations hereunder when Tenant has failed to do so within
a reasonable time after written notice from Landlord, and at any reasonable time
within one hundred eighty (180) days prior to the expiration of the Term, to
place upon the Premises ordinary “For Lease” signs and to show the Premises to
prospective tenants. The above rights are subject to reasonable security
regulations of Tenant, and to the fact that Landlord shall seek to exercise its
rights in a manner so as to minimize interference with Tenant’s business.

     22. Signs. Tenant shall not install any signs upon the exterior of the
Premises or the Project. Tenant shall not install any signs on the interior of
the premises without first obtaining Landlord’s written consent, which shall not
be unreasonably withheld or delayed. Landlord will provide one line on a
monument sign, at Landlord’s expense. Tenant may install up to two building
standard signs located at mutually acceptable locations proximately outside
Tenant’s suite, at Tenant’s expense.

     23. Insurance.

          A. Indemnification.

               (i) By Tenant. Tenant shall protect, defend, indemnify and hold
Landlord and Landlord’s Agents free and harmless from and against any and all
damage, loss, liability or expense including, without limitation, reasonable
attorneys’ fees, expert witness fees and legal costs suffered directly or
indirectly or by reason of any claim, cause of action, suit or judgment brought
by or in favor of any person or persons for damage, loss or expense (any of the
foregoing referred to herein as a “Claim”) due to, but not limited to, bodily
injury and property damage sustained by such person or persons which arises out
of, is occasioned by or in any way attributable to (i) injury or damage
occurring upon the Premises, (ii) the use or occupancy of the Project or any
part thereof and adjacent areas by the Tenant, or (iii) the acts or omissions of
the Tenant, its agents or employees or any contractors brought onto the Project
by Tenant, except to the extent caused by the gross negligence or willful
misconduct of Landlord or Landlord’s Agents.

-26-

--------------------------------------------------------------------------------




               (ii) By Landlord. Landlord shall protect, defend, indemnify and
hold Tenant and Tenant’s Agents free and harmless from and against any and all
Claims due to, but not limited to, bodily injury and property damage sustained
by such person or persons which arises out of, is occasioned by or in any way
attributable to the gross negligence or willful misconduct of Landlord or
Landlord’s Agents.

               (iii) Landlord and Tenant agree that the indemnity obligations
assumed herein and in other provisions of this Lease shall survive the
expiration or earlier termination of the Term of this Lease.

          B. Tenant’s Insurance. Tenant shall maintain in full force and effect
at all times during the Term (including any extension(s)), at its own expense,
for the protection of Tenant and Landlord, as their interests may appear,
policies of insurance issued by a responsible carrier or carriers, reasonably
acceptable to Landlord, which afford the following coverages:

               (i) Worker’s Compensation for Tenant’s employees - In accordance
with state law.

               (ii) Commercial general liability insurance in an amount not less
than Two Million and no/100ths Dollars ($2,000,000.00) combined single limit for
both bodily injury and property damage which includes contractual liability,
broad form property damage, personal injury, completed operations, and products
liability naming Landlord as an additional insured.

               (iii) “All Risk” property insurance (including, without
limitation, vandalism, malicious mischief, inflation and sprinkler leakage
endorsement) on Tenant’s Personal Property located on or in the Premises
together with any improvement or Alteration which Landlord is not obligated to
repair pursuant to Paragraph 25.E. Such insurance shall be in the full amount of
the replacement cost, as the same may from time to time increase as a result of
inflation or otherwise and shall name Tenant as a loss payee.

-27-

--------------------------------------------------------------------------------




          C. Landlord’s Insurance. During the Term Landlord shall maintain “All
Risk” property insurance (including, at Landlord’s option, inflation
endorsement, sprinkler leakage endorsement, and earthquake and flood coverage)
on the Project, excluding coverage of the Tenant Improvements and all Tenant’s
Personal Property located on or in the Premises. At Landlord’s option, the
coverage shall also include insurance against loss of rents on an “All Risk”
basis, including flood, in an amount equal to the Monthly Rent, and any other
sums payable under the Lease, for a period of at least twelve (12) months
commencing on the date of loss. Such insurance shall name Landlord as a named
insured and may at Landlord’s option include ’s Landlord’s Agents as named
insureds and lender’s loss payable endorsement(s) in favor of lenders with
respect to the Property. The insurance premiums for “All Risk” property
insurance, including the premiums resulting from increases in the valuation of
the Project, shall be included in Operating Expenses.

          D. Evidence of Insurance. Tenant shall deliver to Landlord, prior to
Tenant’s entry onto the Premises, certificates of insurance evidencing the
insurance for the coverage specified in Paragraph 23.B., with the limits not
less than those specified therein. Tenant will endeavor to provide not less than
thirty (30) days’ prior written notification to Landlord in the event of
cancellation, and ten (10) days’ notice of cancellation for non-payment of
premiums, with respect to any required coverage unless comparable insurance is
obtained from another carrier prior to the effective date of cancellation.

          E. Co-Insurer. If, on account of the failure of Tenant to comply with
the foregoing provisions, Landlord is adjudged a co-insurer by its insurance
carrier, then, any loss or damage Landlord shall sustain by reason thereof,
including reasonable attorneys’ fees and costs, shall be borne by Tenant and
shall be immediately paid by Tenant upon receipt of a bill therefor and evidence
of such loss.

          F. Insurance Requirements. All insurance shall be in a form reasonably
satisfactory to Landlord. All policies required by Paragraph 23.B. shall be
carried with companies that have a general policy holder’s rating of not less
than “A-” and a financial rating of not less than Class “VIII” in the most
current edition of Best’s Insurance Reports. All policies required by Paragraph
23.B. shall be primary as to the Landlord. Tenant shall provide Landlord an up
to date Certificate of Insurance within (30) thirty days of any material
alteration of its policy. Landlord may, not more than twice annually, request in
writing a copy of Tenant’s insurance certificate. If Tenant fails to procure and
maintain the insurance required hereunder, Landlord may, but shall not be
required to, order such insurance at Tenant’s sole expense and Tenant shall
reimburse Landlord the reasonable cost thereof. Such reimbursement shall include
all reasonable sums incurred by Landlord with respect to obtaining such
insurance, including reasonable attorney’s fees, with interest thereon at the
Interest Rate.

          G. No Limitation of Liability. Landlord makes no representation that
the limits of liability specified to be carried by Tenant under the terms of
this Lease are adequate to protect Tenant or Landlord, and in the event Tenant
believes that any such insurance coverage called for under this Lease is
insufficient, Tenant shall provide, at its own expense, such additional
insurance as Tenant deems adequate.

-28-

--------------------------------------------------------------------------------




          H. Landlord’s Disclaimer. Landlord and Landlord’s Agents shall not be
liable for any loss or damage to persons or property resulting from fire,
explosion, falling plaster, glass, tile or sheetrock, steam, gas, electricity,
water or rain which may leak from any part of the Project, or from the pipes,
appliances or plumbing works therein or from the roof, street or subsurface or
whatsoever, unless caused by or due to the gross negligence or willful
misconduct of Landlord or Landlord’s Agents or material breach of this Lease by
Landlord. Landlord and Landlord’s Agents shall not be liable for interference
with the light, air, or any latent defect in the Project. In no event whatsoever
shall Landlord be liable for losses attributable to interruption of telephone
services. Tenant shall give prompt written notice to Landlord in the case of a
casualty, accident or repair needed in the Project.

     24. Waiver of Subrogation. Landlord and Tenant each hereby waive all rights
of recovery against the other on account of loss and damage occasioned to such
waiving party for its property or the property of others under its control to
the extent that such loss or damage is insured against under any insurance
policies which may be in force at the time of such loss or damage, but only to
the extent of insurance proceeds actually received. Tenant and Landlord shall,
upon obtaining policies of insurance required hereunder, give notice to the
insurance carrier that the foregoing mutual waiver of subrogation is contained
in this Lease and Tenant and Landlord shall cause each insurance policy obtained
by such party to provide that the insurance company waives all right of recovery
by way of subrogation against either Landlord or Tenant in connection with any
damage covered by such policy.

     25. Damage or Destruction.

          A. Partial Damage — Insured. If the Premises or the Building are
damaged by any casualty which is covered under the “All-Risk” insurance carried
by Landlord pursuant to Paragraph 23.C., then Landlord shall restore the damage,
provided insurance proceeds are available to pay the full cost of restoration
and provided such restoration can be completed within one hundred eighty (180)
days after the commencement of the work in the reasonable opinion of Landlord.
In such event this Lease shall continue in full force and effect, except that
Tenant shall be entitled to a proportionate reduction of Monthly Rent while such
restoration for which Landlord is obligated hereunder takes place, such
proportionate reduction to be based upon the extent to which the damage and
restoration efforts interfere with Tenant’s use of the Premises.

-29-

--------------------------------------------------------------------------------




          B. Partial Damage — Uninsured. If the Premises or the Building is
damaged by a risk not covered by Landlord’s insurance, or the available proceeds
of insurance are less than the cost of restoration, or if the restoration cannot
be completed within one hundred eighty (180) days after the commencement of
work, in the reasonable opinion of Landlord, then Landlord shall have the option
either to: (i) repair or restore such damage, this Lease continuing in full
force and effect, but the Monthly Rent to be proportionately abated as provided
in Paragraph 25.A.; or (ii) give notice to Tenant at any time within thirty (30)
days after such damage terminating this Lease as of a date to be specified in
such notice, which date shall be not less than thirty (30) nor more than sixty
(60) days after giving such notice. If notice of termination is given, this
Lease shall expire and all interest of Tenant in the Premises shall terminate on
the date specified in the notice and the Monthly Rent shall be reduced in
proportion to the extent, if any, to which the damage interferes with the use of
the Premises by Tenant and any prepaid Monthly Rent and Operating Expenses shall
be refunded to Tenant to the same extent. All insurance proceeds for the
Premises shall be payable solely to Landlord, and Tenant shall have no interest
in the proceeds.

          C. Total Destruction. If the Premises or the Building is totally
destroyed or the Premises or Building, as the case may be, cannot be restored as
required herein under applicable laws and regulations or due to the presence of
hazardous factors such as earthquake faults, chemical waste and similar dangers,
notwithstanding the availability of insurance proceeds, this Lease shall be
terminated effective the date of the damage.

          D. Tenant’s Election. If the Premises are damaged by any casualty, or
if any portion of the Outside Area is damaged by a casualty to such an extent
that the Premises is no longer useable by Tenant, in Tenant’s reasonable
opinion, and if, in Landlord’s reasonable opinion, such casualty cannot be
repaired or restored within one hundred eighty (180) days after commencement of
such work, then Tenant may, by written notice delivered to Landlord at any time
within thirty (30) days after such damage, terminate this Lease as of the future
date specified in such notice, which date shall not be less than thirty (30) nor
more than sixty (60) days after the date of Tenant’s delivery of such notice. If
notice of termination is so given, this Lease shall expire and all interests of
Tenant and the Premises shall terminate on the date specified in the notice and
the Monthly Rent shall be reduced in proportion to the extent, if any, to which
the damage interferes with the use of the Premises by Tenant and any prepaid
Monthly Rent and Operating Expenses shall be refunded to Tenant to the same
extent. All insurance proceeds for the Premises shall be payable to Landlord,
and Tenant shall have no interest in the proceeds.

          E. Landlord’s Obligations. Landlord shall not be required to insure
against or repair any injury or damage by fire or other cause, or to make any
restoration or replacement of any paneling, decorations, partitions, railings,
floor coverings, office fixtures or other items which are Tenant Improvements,
Alterations or Personal Property installed in the Premises by Tenant or at the
direct or indirect expense of Tenant. Tenant shall be required at Tenant’s sole
cost and expense, separately to insure the same and promptly to restore or
replace same in the event of damage. Except for any abatement of Monthly Rent
relating to the plan of restoration of damage for which Landlord is obligated to
repair hereunder, Tenant shall have no claim against Landlord for any damage
suffered by reason of any such damage, destruction, repair or restoration; nor
shall Tenant have the right to terminate this Lease as the result of any
statutory provision now or hereafter in effect pertaining to the damage and
destruction of the Premises, except as expressly provided herein.

-30-

--------------------------------------------------------------------------------




          F. Damage Near End of Term. Anything herein to the contrary
notwithstanding, if more than fifty percent (50%) of the Building is destroyed
or damaged during the last twelve (12) months of the Term, then either Tenant or
Landlord may, at its option, cancel and terminate this Lease as of the date of
the occurrence of the damage. If neither such party elects to terminate this
Lease, the repair of the damage shall be governed by the other provisions of
this Paragraph 25. If this Lease is terminated, Landlord may keep all the
insurance proceeds resulting from the damage, except for the proceeds which
specifically insured Tenant’s Personal Property.

     26. Condemnation.

          A. Total Taking — Termination. If title to all of the Premises or so
much thereof is taken or appropriated for any public or quasi-public use under
any statute or by right of eminent domain so that reconstruction of the Premises
will not, in Landlord’s and Tenant’s mutual opinion, result in the Premises
being reasonably suitable for Tenant’s continued occupancy for the uses and
purposes permitted by this Lease, this Lease shall terminate as of the date that
possession of the Premises or part thereof be taken. A sale by Landlord to any
authority having the power of eminent domain, either under threat of
condemnation or while condemnation proceedings are pending, shall be deemed a
taking under the power of eminent domain for all purposes of this Paragraph.

          B. Partial Taking. If any part of the Premises or the Building is
taken and the remaining part is reasonably suitable for Tenant’s continued
occupancy for the purposes and uses permitted by this Lease, this Lease shall,
as to the part so taken, terminate as of the date that possession of such part
of the Premises or Building is taken. If the Premises is so partially taken the
Rent and other sums payable hereunder shall be reduced in the same proportion
that Tenant’s use and occupancy is reduced.

          C. No Apportionment of Award. No award for any partial or entire
taking shall be apportioned. Tenant assigns to Landlord its interest in any
award which may be made in such taking or condemnation, together with any and
all rights of Tenant arising in or to the same or any part thereof. Nothing
contained herein shall be deemed to give Landlord any interest in or require
Tenant to assign to Landlord any separate award made to Tenant for the taking of
Tenant’s Personal Property, for the interruption to Tenant’s business, or its
moving costs, or for the loss of its good will.

          D. Temporary Taking. No temporary taking of the Premises shall
terminate this Lease or give Tenant any right to any abatement of Rent. Any
award made to Tenant by reason of such temporary taking shall belong entirely to
Tenant and Landlord shall not be entitled to share therein. Each party agrees to
execute and deliver to the other all instruments that may be required to
effectuate the provisions of this Paragraph.

-31-

--------------------------------------------------------------------------------




     27. Assignment and Subletting.

          A. Landlord’s Consent. Except as permitted by Paragraph 27.I hereof,
Tenant shall not enter into a Sublet without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed. Except
as permitted by Paragraph 27.I, any attempted or purported Sublet without
Landlord’s prior written consent shall be void and confer no rights upon any
third person and, at Landlord’s election, shall terminate this Lease. Each
Subtenant shall agree in writing, for the benefit of Landlord, to assume, to be
bound by, and to perform and observe the terms, covenants and conditions of this
Lease (with the exception of Monthly Rent) to be performed and observed by
Tenant. Every Sublet shall recite that it is and shall be subject and
subordinate to the provisions of this Lease, and that the termination of this
Lease shall constitute a termination (at the option of the Landlord) of every
such Sublet. Notwithstanding anything contained herein, (i) Tenant shall not be
released from personal liability for the performance of any of the terms,
covenants and conditions of this Lease by reason of Landlord’s consent to a
Sublet unless Landlord specifically grants such release in writing (it being
agreed that Landlord has no obligation to do so), and (ii) the parties agree
that it shall be reasonable for Landlord to withhold its consent to any proposed
Sublet when the proposed Subtenant is an occupant of the Property or is a third
party which is already involved in negotiations with Landlord to lease space in
the Project. Without limiting the generality of Landlord’s discretion in
determining whether it is reasonable to withhold consent for any requested
Sublet, it shall be deemed reasonable for Landlord to withhold such consent if
the proposed Subtenant would use the Premises for any use other than for general
office purposes.

          B. Information to be Furnished. If Tenant desires at any time to
Sublet the Premises or any portion thereof, it shall first notify Landlord of
its desire to do so and shall submit in writing to Landlord: (i) the name of the
proposed Subtenant; (ii) the nature of the proposed Subtenant’s business to be
carried on in the Premises; (iii) the terms and provisions of the proposed
Sublet and a copy of the proposed Sublet form containing a description of the
subject premises; and (iv) such financial information, including financial
statements, as Landlord may reasonably request concerning the proposed
Subtenant. If Tenant requests Landlord’s consent to a proposed Sublet, Tenant
shall pay to Landlord, whether or not consent is ultimately given, Landlord’s
reasonable attorneys’ fees incurred in connection with such request up to a
maximum of $1,500.00.

          C. Landlord’s Alternatives. Except in the case of a Sublet permitted
by Paragraph 27.I, at any time within ten (10) business days after Landlord’s
receipt of all the information specified in Paragraph 27.B., Landlord may, by
written notice to Tenant, elect: (i) to lease for its own account the portion
thereof of the Premises so proposed to be Sublet by Tenant, upon the same terms
as those offered to the proposed subtenant but on a form acceptable to Landlord;
(ii) to terminate this Lease as it relates to the portion of the Premises so
proposed to be Sublet by Tenant as of the later of (x) the proposed effective
date of such Sublet or (y) thirty (30) days after the date Landlord is in
receipt of the information specified in Paragraph 27.B.; (iii) to consent to the
Sublet by Tenant; or (iv) to refuse its consent to the Sublet. Landlord’s
failure to deliver such notice of election within such 10-business day period
shall be deemed Landlord’s consent to such Sublet.

-32-

--------------------------------------------------------------------------------




          If Landlord consents to the Sublet, Tenant may thereafter enter a
valid Sublet of the Premises or portion thereof, upon the terms and conditions
and with the proposed Subtenant set forth in the information furnished by Tenant
to Landlord pursuant to Paragraph 27.B. provided, however, that fifty percent
(50%) of any excess of (I) the Subrent over (II) (A) the Monthly Rent required
to be paid by Tenant hereunder, (B) Tenant’s reasonable attorneys’ fees and
brokerage commissions, in each case, with the total of such amounts under this
clause (B) applied on an amortized basis over the term of the Sublet, and (C)
and any then unamortized value of the applicable Tenant Improvements, to the
extent not reimbursed out of the TI Allowance, applied on an amortized basis
over the remainder of the Term, shall be paid to Landlord as and when received
by Tenant. As used immediately above, the term “applicable Tenant Improvements”
means the Tenant Improvements allocable to the space that is subject to the
applicable Sublet, based upon rentable square footage.

          D. Proration. If a portion of the Premises is Sublet, the pro rata
share of the Monthly Rent attributable to such partial area of the Premises
shall be determined by Landlord by dividing the Monthly Rent payable by Tenant
hereunder by the total rentable square footage of the Premises and multiplying
the resulting quotient (the per rentable square foot rent) by the number of
rentable square feet of the Premises which are Sublet.

          E. Executed Counterpart. No Sublet shall be valid nor shall any
Subtenant take possession of the Premises until an executed counterpart of the
Sublet agreement has been delivered to Landlord.

          F. Surrender of Lease. The voluntary or other surrender of this Lease
by Tenant, or a mutual cancellation thereof, shall not work a merger, and shall,
at the option of Landlord, terminate all or any existing Sublets, or may, at the
option of Landlord, operate as an assignment to it of any or all such Sublets.

          G. No Mortgages. Tenant shall not pledge, hypothecate or encumber this
Lease or Tenant’s interest herein or in the Premises in any manner, including
without limitation, by means of any mortgage, deed of trust, security interest
or assignment for security purposes, and any such attempted pledge,
hypothecation or encumbrance shall be void and constitute a Default under this
Lease.

          H. Effect of Default. Notwithstanding any provision of this Paragraph
27 to the contrary, in the event of the occurrence of any uncured Default by
Tenant in the performance of any term or condition of this Lease, any right of
Tenant at such time to seek to Sublet this Lease pursuant to this Paragraph 27
and any obligations of Landlord to review any proposed Sublet or exercise its
rights under Paragraph 27.C. above shall be suspended, and any applicable period
for review or action by Landlord shall be tolled, until such Default is fully
cured of no force or effect.

-33-

--------------------------------------------------------------------------------




          I. Permitted Transfers. Notwithstanding anything to the contrary
contained in this Lease, Tenant, without Landlord’s prior written consent, may
sublet the Premises or assign this Lease to: (i) a subsidiary, affiliate,
division or entity controlling, controlled by or under common control with
Tenant; (ii) a successor entity related to Tenant by merger, acquisition,
consolidation, nonbankruptcy reorganization or government action; or (iii) a
purchaser of substantially all of Tenant’s assets (collectively “Permitted
Transferees”); provided Tenant enters into such a transaction in good faith and
not for the purpose of indirectly entering into a Sublet of this Lease with a
person or entity other than a Permitted Transferee through a step transaction or
otherwise. Tenant shall not be required to obtain Landlord’s consent thereof,
nor shall provisions of Paragraph 27.C. hereof apply; in no event shall such
assignment or sublease release Tenant from any liability for the performance of
the obligations under this Lease, unless Landlord shall have released Tenant In
writing (it being agreed that Landlord has not obligation to do so). Further,
the requirements contained in the third and fourth sentences of Paragraph 27.A.
shall apply to all such transfer.

     28. Sale Lease-Back. Tenant acknowledges that Landlord may, at some time in
the future, finance the Property by means of a sale and lease back transaction
(“Sale Lease-Back Transaction”) in which Landlord would transfer its interest in
the Project to a financing party, as buyer, and in which such buyer would lease
the Project back to Landlord. Tenant agrees that, in the event of any such Sale
Lease-Back Transaction, this Lease shall automatically become subordinate to the
leasehold interest created by the lease between such buyer and Landlord (the
“Master Lease”). In such event, this Lease shall thereafter be a sublease below
the Master Lease. Notwithstanding the automatic effect of such subordination,
Tenant agrees to execute any documentation reasonably required by such buying
party to evidence such subordination. Notwithstanding the foregoing, any such
subordination of this Lease shall be subject to the requirement that such buying
entity shall have agreed, in form reasonably acceptable to Tenant, that in the
event of any termination of the Master Lease because of the Default of Landlord
thereunder or because of the consensual agreement of Landlord and such buying
party, this Lease shall automatically become a direct lease between such buying
party, as landlord, and Tenant, as tenant.

     29. Default.

          A. Tenant’s Default. A default under this Lease by Tenant shall exist
if any of the following events shall occur (as applicable, a “Default”):

               (i) If Tenant fails to pay Rent or any other sum required to be
paid hereunder within five (5) days after the date of Tenant’s receipt of
written notice from Landlord that such amount was not received when due; or

-34-

--------------------------------------------------------------------------------




               (ii) If Tenant fails to perform any term, covenant or condition
of this Lease except those requiring the payment of money, and Tenant shall have
failed to cure such breach within twenty (20) days after written notice from
Landlord; provided, however, that if such failure by its nature cannot
reasonably be cured within the twenty (20) day period, then Tenant shall not be
in Default if Tenant promptly commences the performance of such cure within the
twenty (20) day period and diligently thereafter prosecutes the same to
completion; or

               (iii) If Tenant shall have abandoned the Premise; or

               (iv) In the event of a general assignment by Tenant for the
benefit of creditors; the filing of any voluntary petition in bankruptcy by
Tenant or the filing of an involuntary petition by Tenant’s creditors, which
involuntary petition remains undischarged for thirty (30) days; the employment
of a receiver to take possession of substantially all of Tenant’s assets or any
part of the Premises, if such receivership remains undissolved for thirty (30)
days after creation thereof; the attachment, execution or other judicial seizure
of all or substantially all of Tenant’s assets or any part of the Premises, if
such attachment or other seizure remains undismissed or undischarged for thirty
(30) days after the levy thereof; the admission by Tenant in writing of its
inability to pay its debts as they become due; the filing by Tenant of a
petition seeking any reorganization or arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation; the filing by Tenant of an answer admitting or failing timely
to contest a material allegation of a petition filed against Tenant in any such
proceeding; or, if within thirty (30) days after the commencement of any
proceeding against Tenant seeking any reorganization or arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such proceeding shall not have
been dismissed; or

               (v) The occurrence of any other event specifically stated to be a
Default under the provisions of this Lease.

          B. Remedies. Upon a Default, Landlord shall have the following
remedies, in addition to all other rights and remedies provided by law or
otherwise provided in this Lease, to which Landlord may resort cumulatively or
in the alternative:

               (i) Landlord may continue this Lease in full force and effect,
and this Lease shall continue in full force and effect as long as Landlord does
not terminate this Lease, and Landlord shall have the right to collect Rent when
due. During the period Tenant is in Default, Landlord may enter the Premises and
relet it, or any part of it, to third parties for Tenant’s account, provided
that any Rent in excess of the Monthly Rent due hereunder shall be payable to
Landlord. Tenant shall be liable immediately to Landlord for all costs Landlord
incurs in reletting the Premises or any part thereof, including, without
limitation, broker’s commissions, expenses of cleaning and redecorating the
Premises required by the reletting and like costs. Reletting may be for a period
shorter or longer than the remaining Term of this Lease. Except as set forth in
Paragraph 29.C., no act by Landlord other than giving written notice to Tenant
shall terminate this Lease.

-35-

--------------------------------------------------------------------------------




               (ii) Landlord may by written notice terminate Tenant’s right to
possession of the Premises at any time and relet the Premises or any part
thereof. Acts of maintenance, efforts to relet the Premises or the appointment
of a receiver on Landlord’s initiative to protect Landlord’s interest under this
Lease shall not constitute a termination of Tenant’s right to possession. On
termination, Landlord has the right to remove all Tenant’s Personal Property and
store same at Tenant’s cost and to recover from Tenant:

          (a) the worth at the time of award of the unpaid Rent which had been
earned at the time of termination including interest at the Interest Rate;

          (b) the worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided, including interest at the Interest Rate;

          (c) the worth at the time of award of the amount by which unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
rental loss for the same period that Tenant proves could be reasonably avoided,
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%);

          (d) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease, including without limitation the following: (i) all expenses
for repairing or restoring the Premises, (ii) all brokers’ fees, advertising
costs and other expenses of repairing or restoring the Premises, (iii) all
expenses in retaking possession of the Premises, and (iv) reasonable attorneys’
fees, expert witness fees and court costs; and

          (e) as used in subparagraphs (a) through (c) above, the term “time of
award” shall mean the date of entry of a judgment or award against Tenant in an
action or proceeding arising out of Tenant’s breach of this Lease.

          Tenant waives redemption or relief from forfeiture under California
Code of Civil Procedure Sections 1174 and 1179, or under any other present or
future law, in the event Tenant is evicted or Landlord takes possession of the
Premises by reason of any Default of Tenant hereunder.

               (iii) Landlord may, with or without terminating this Lease,
re-enter the Premises and remove all persons and property from the Premises;
such property may be removed and stored in a public warehouse or elsewhere at
the cost of and for the account of Tenant. No re-entry or taking possession of
the Premises by Landlord pursuant to this Paragraph shall be construed as an
election to terminate this Lease unless a written notice of such intention is
given to Tenant.

-36-

--------------------------------------------------------------------------------




          C. Landlord’s Default. Landlord shall not be deemed to be in default
in the performance of any obligation required to be performed by it hereunder
unless and until it has failed to perform such obligation within twenty (20)
days after receipt of written notice by Tenant to Landlord specifying the nature
of such default; provided, however, that if the nature of Landlord’s obligation
is such that more than twenty (20) days are required for its performance, then
Landlord shall not be deemed to be in default if it shall commence such
performance within such twenty (20) day period and thereafter diligently
prosecute the same to completion. In the case of any uncured default by
Landlord, Tenant shall have the following remedies, in addition to all other
rights and remedies provided by law or otherwise provided in this Lease, to
which Tenant may resort cumulatively or in the alternative:

               i. If Tenant is not in Default, Tenant may continue this Lease in
full force and effect, provided that in such case Tenant shall be entitled to
recover from Landlord any reasonable cost incurred by Tenant that is in excess
of the amount of the Rent which would have been incurred by Tenant had no
uncured breach by Landlord occurred, including interest at the Interest Rate.

               ii. In the case of any default under this Lease (whether by
Landlord or Tenant) each party shall make best efforts to mitigate any losses or
damages arising therefrom.

               iii. In the case of expiration or early termination of this
Lease, those provisions of this Lease which expressly continue in operation
after termination or expiration shall continue in full force and effect
according to their terms.

     30. Subordination. This Lease is and shall automatically be subject and
subordinate to all mortgages and deeds of trust (collectively, “Encumbrance”)
which may now or hereafter affect the Premises, to the CC&R’s and to all
renewals, modifications, consolidations, replacements and extensions thereof;
provided, however, (i) if the holder or holders of any such Encumbrance
(“Holder”) shall require that this Lease be prior and superior thereto, then
upon written notice from Holder to Tenant this Lease shall be automatically
prior and superior to the lien of such Encumbrance without regard to the
sequence of recordation, and (ii) such subordination is subject to the
requirement that such Holder agree not to disturb Tenant’s rights under this
Lease, so long as Tenant is not in Default under the provisions of this Lease;
Within ten (10) days after Landlord or Holder’s written request, Tenant shall
execute any and all documents requested by Landlord or Holder to further
effectuate and evidence such subordination of this Lease to any lien of the
Encumbrance or to evidence the Holder’s election that this Lease be prior and
senior to the Encumbrance. Notwithstanding anything to the contrary set forth in
this Paragraph, Tenant hereby attorns and agrees to attorn to the Holder and any
person purchasing or otherwise acquiring the Premises at any sale or other
proceeding or pursuant to the exercise of any other rights, powers or remedies
under such Encumbrance, which obligation to attorn shall survive any foreclosure
of any Encumbrance; and Tenant agrees within ten (10) days after request of
Holder or any such other person to execute an attornment agreement recognizing
Holder or such other person as Landlord under this Lease and acknowledging that
this Lease is and shall remain in full force and effect and binding upon Tenant
notwithstanding any foreclosure of such Encumbrance. Tenant acknowledges that,
as of the date of this Lease, the Property is subject to the lien of a deed of
trust for the benefit of Wells Fargo Bank, National Association (“Wells”).

-37-

--------------------------------------------------------------------------------




     31. Notices. Every notice to be given by any party to any other party with
respect hereto, shall be in writing and shall not be effective for any purpose
unless the same shall be delivered to the addressee personally, by a reputable
express delivery service, a recognized overnight air courier service, or United
States certified mail, return receipt requested, addressed to the respective
parties at the addresses set forth in section C.11. of the Information Sheet, or
to such other address as either party may from time to time designate by notice
to the other given in accordance with this Paragraph. All notices shall be
effective (i) when delivered locally by hand or by a reputable express delivery
service (ii) one business day after deposit with a recognized overnight air
courier service or (iii) five business days after having been sent by certified
mail, return receipt requested.

     32. Attorneys’ Fees. In the event Landlord engages an attorney to pursue
the recovery of any Rent owed by Tenant hereunder (whether or not any action or
legal proceeding is ultimately filed) or if either party brings any action or
legal proceeding for damages for an alleged breach of any provision of this
Lease, to recover Rent or other sums due, to terminate the tenancy of the
Premises or to enforce, protect or establish any term, condition or covenant of
this Lease or right of either party, the prevailing party shall be entitled to
recover as a part of such action or proceedings, or in a separate action brought
for that purpose, reasonable attorneys’ fees and costs, including expert witness
fees (and without regard to whether or not such action or proceedings are
pursued to judgment).

     33. Estoppel Certificates. Tenant shall within ten (10) business days
following written request by Landlord:

               (i) Execute and deliver to Landlord any documents whose content
Tenant agrees is true and correct, including estoppel certificates, in the form
prepared by Landlord (a) certifying the date of commencement of this Lease, (b)
certifying that this Lease is unmodified and in full force and effect or, if
modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect, (c) stating the dates to
which Rent and any other amounts payable hereunder have been paid and the amount
of any unforfeited security deposit then held by Landlord, (d) certifying that
no Defaults exist as of such date, or, if there are any Defaults, stating the
nature of such Defaults, (e) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of Landlord, or, if there are
uncured defaults on the part of the Landlord, stating the nature of such uncured
defaults, (f) acknowledging that Tenant does not have any claim or right of
offset against Landlord (or if Tenant does have any such claim or right of
offset, the nature of such claim or right of offset), and (g) setting forth such
other matters as may reasonably be requested by Landlord. Tenant’s failure to
deliver an estoppel certificate in the form provided or as modified by Tenant to
correct any errors or inaccuracies within ten (10) business days after delivery
of Landlord’s written request therefor shall be conclusive upon Tenant (a) that
this Lease is in full force and effect, without modification except as may be
represented by Landlord, (b) that there are now no uncured defaults in
Landlord’s performance, (c) that no Rent has been paid in advance and no
security deposit is held by Landlord, (d) that Tenant has no claims or rights of
offset against Landlord, (e) that no Defaults then exist, and (f) that such
other matters as were set forth in such estoppel certificate as prepared by
Landlord are true and correct; provided further, that such failure shall
constitute a breach of this Lease and Landlord’s remedies shall be as specified
in Section 29.B.

-38-

--------------------------------------------------------------------------------




               (ii) Deliver to Landlord or direct Landlord to where it may
obtain the current financial statements of Tenant, and financial statements of
the two (2) years prior to the current financial statements year, with an
opinion of a certified public accountant, including a balance sheet and profit
and loss statement for the most recent prior year, all prepared in accordance
with generally accepted accounting principles consistently applied. To the
extent such statements have not previously been made public by Tenant, Landlord
agrees to maintain any such statements in confidence other than to disclose them
to the applicable lender or potential buyer who has requested them, or as may be
required by law.

     34. Transfer of the Project by Landlord. In the event of any conveyance of
the Project or the Building and assignment by Landlord of this Lease, Landlord
shall be and is hereby entirely released from all liability under any and all of
its covenants and obligations contained in or derived from this Lease occurring
or accruing after the date of the conveyance and assignment, and Tenant agrees
to attorn to such transferee, except in the event of a Sale Lease-Back
Transaction, in which event this Lease will remain in full force and effect as a
sublease between Landlord and Tenant as contemplated in Paragraph 28.

     35. Landlord’s Right to Perform Tenant’s Covenants. If Tenant fails to make
any payment or perform any other act on its part to be made or performed under
this Lease, Landlord after fifteen (15) days’ written notice may, but shall not
be obligated to, and without waiving or releasing Tenant from any obligation of
Tenant under this Lease, make such payment or perform such other act to the
extent Landlord may deem desirable, and in connection therewith, pay expenses
and employ counsel. All sums so paid by Landlord and all penalties, interest and
costs in connection therewith shall be due and payable by Tenant on the next
business day after Landlord’s delivery to Tenant of written notice of any such
payment by Landlord, together with interest thereon at the Interest Rate from
such date to the date of payment by Tenant to Landlord, plus collection costs
and reasonable attorneys’ fees. Landlord shall have the same rights and remedies
for the nonpayment thereof as in the case of Default in the payment of Rent.

-39-

--------------------------------------------------------------------------------




     36. Tenant’s Remedy. The obligations of Landlord or Landlord’s Agents under
this Lease do not and shall not constitute personal obligations of Landlord or
Landlord’s Agents , and Tenant agrees that it shall look solely to the real
estate that is the subject of this Lease and any related insurance, and to no
other assets of Landlord or Landlord’s Agents, for satisfaction of any liability
that may now or hereafter arise in respect of this Lease and will not seek
recourse against Landlord or Landlord’s Agents or any of their personal assets
of Landlord or Landlord’s Agents for satisfaction of any liability that may now
or hereafter arise in respect of this Lease.

     37. Mortgagee Protection. If Landlord defaults under this Lease, Tenant
shall, if earlier requested by Landlord or any lender with respect to the
Project, notify by registered or certified mail to any beneficiary of a deed of
trust or mortgagee of a mortgage covering the Premises and offer such
beneficiary or mortgagee a reasonable opportunity to cure the default, including
time to obtain possession of the Premises by power of sale or a judicial
foreclosure, if such should prove necessary to effect a cure.

     38. Brokers. Tenant warrants and represents that it has had no dealings
with any real estate broker or agent in connection with the negotiation of this
Lease, except for the broker(s) specified in section C.10. of the Information
Sheet, and that it knows of no real estate broker or agent who is or might be
entitled to a commission in connection with this Lease. Landlord shall pay any
commission or other compensation owing to such specified broker(s) in section
C.10. pursuant to their separate written agreement. Tenant agrees to defend,
indemnify and hold Landlord and its Agents free and harmless from and against
any and all liabilities or expenses, including reasonable attorneys’ fees and
costs, arising out of or in connection with claims made by any broker or
individual not specified in section C.10. of the Information Sheet for
commissions or fees resulting from Tenant’s dealings with such other broker or
individual.

     39. Acceptance. Delivery of this Lease, duly executed by Tenant,
constitutes an offer to lease the Premises, and under no circumstances shall
such delivery be deemed to create an option or reservation to lease the Premises
for the benefit of Tenant. This Lease shall only become effective and binding
upon full execution hereof by Landlord and delivery of a signed copy to Tenant.

     40. Recording. Neither party shall record this Lease nor a short form
memorandum thereof.

     41. Modifications for Lender. If, in connection with obtaining financing
for the Project, or any portion thereof, Landlord’s lender shall request
reasonable modifications to this Lease as a condition to such financing, Tenant
shall not unreasonably withhold, delay or defer its consent thereto, provided
such modifications do not materially adversely affect Tenant’s rights hereunder.

-40-

--------------------------------------------------------------------------------




     42. Parking. Tenant shall have the right to park at no cost in the
Project’s parking facilities in common with Landlord’s employees and the other
tenants of the Building (except for those parking spaces that have been reserved
for Landlord, other tenants of the Project, handicapped parking and certain
parking spaces designated for Landlord’s company vehicles and contractor
vehicles) upon terms and conditions, as may from time to time be reasonably
established by Landlord but in any case free of charge and in accordance with
any parking control or monitoring devices from time to time installed or
implemented by Landlord. Tenant shall not overburden the parking facilities and
shall not use more than three (3) non-reserved, non-designated parking space per
one thousand (1,000) rentable square feet of the Premises. Tenant also agrees to
cooperate with Landlord and other tenants in the use of the parking facilities.
Landlord reserves the right, in its discretion, to allocate and assign parking
spaces among Tenant and the other tenants or to restrict the use of certain
parking spaces for certain tenants and to install or otherwise implement parking
control or monitoring devices for the parking facilities. Tenant shall establish
and maintain during the Term hereof a program to encourage maximum use of public
transportation by personnel of Tenant employed on the Premises, including
without limitation, the distribution to such employees of written materials
explaining the convenience and availability of public transportation facilities
adjacent or proximate to the Building, staggering working hours of employees,
and encouraging use of such facilities, all at Tenant’s sole reasonable cost and
expense. Tenant agrees to comply with any lawful regulation or ordinance of the
City of Menlo Park or the County of San Mateo respecting transportation
management in those jurisdictions, related to the conduct of Tenant’s business
within the Premises.

     43. Use of Property Name Prohibited. Tenant shall not employ the term “149
Commonwealth Drive” in the name or title of its business or occupation without
Landlord’s prior written consent.

     44. Interest. Any Rent or other amount not paid by Tenant to Landlord when
due hereunder shall bear interest at the lesser of (i) the rate of twelve
percent (12%) per annum or (ii) the maximum rate permitted by applicable law
(with such rate of interest sometimes referred to herein as the “Interest Rate”)
from the date due until paid.

     45. Quitclaim. Upon any termination of this Lease, Tenant, at Landlord’s
request, shall execute, have acknowledged and deliver to Landlord a quitclaim
deed for all Tenant’s interest in the Project.

     46. Security.

          A. Landlord Reservations. Landlord shall have the following rights:

               (i) To change the name, address or title of the Project or
Building upon not less than ninety (90) days prior written notice;

-41-

--------------------------------------------------------------------------------




               (ii) To, at Tenant’s expense, provide and install Building
standard graphics on the door of the Premises and such portions of the Outside
Area as Landlord shall reasonably deem appropriate;

               (iii) To permit any tenant the exclusive right to conduct any
business as long as such exclusive right does not conflict with any rights
expressly given to Tenant herein;

               (iv) To place such signs, notices or displays as Landlord
reasonably deems necessary or advisable upon the roof, exterior of the Building
or the Project or on pole signs in the Outside Area.

          B. Tenant Prohibitions. Tenant shall not:

               (i) Use a representation (photographic or otherwise) of the
Building or the Project or their name(s) in connection with Tenant’s business;
or

               (ii) suffer or permit anyone to go upon the roof of the Building.

          C. Security Regulations.

               (i) Security Access Badges. One active badge, and only one, will
be issued to each employee, agent, consultant, contractor, or vendor, over the
age of sixteen (16), of Tenant at any given time. All lost or stolen badges must
be reported immediately (and, in any event, prior to 5:00 p.m., Pacific Time, on
the day lost or stolen) to Landlord to be canceled by Landlord’s Security
Administrator. Tenant shall inform Landlord immediately (and, in any event,
prior to 5:00 p.m., Pacific Time, on the day of such termination) upon Tenant’s
termination of any employee of Tenant, so that Landlord may cause such
employee’s badge to be canceled by Landlord’s Security Administrator.

               (ii) Security Guard Tours. Periodic, routine tours of the space
occupied by Tenant will be conducted by Landlord’s Security Guard Contractor
from 4:30 p.m. to 8:30 a.m. during normal work days and 24 hours a day on
Saturdays, Sundays and holidays observed by Landlord. The purpose of these tours
will be to observe and address abnormal conditions such as, but not limited to:
(a) unlocked exterior and interior doors, (b) extreme temperature conditions,
(c) unattended coffee pots and appliances in the ‘on’ position, and (d) unbadged
persons on the premises,

               (iii) Emergency Contact List. Tenant agrees to provide a current
“emergency contact list” for Landlord’s Security Department in the event of an
emergency in the space occupied by Tenant.

-42-

--------------------------------------------------------------------------------




               (iv) Miscellaneous Security. Tenant agrees to assist Landlord in
maintaining security for the entire Project. This includes but is not limited
to: (a) ensuring that all employees, consultants, contractors, vendors, and
agents are appropriately badged and/or escorted, (b) returning badges of
terminated employees to Landlord’s Security Administrator to be deleted from the
security badge system, (c) notifying Landlord’s Security Administrator
immediately of lost or missing badges, (d) ensuring that security access badges
are only used by those authorized persons to whom they are issued and that
badges are not loaned to anyone under any circumstances, and (e) instructing all
Tenant’s Agents to maintain in confidence any sensitive information overheard
from any employees or representatives of Landlord or any other tenant in the
Building while in the Outside Area. Tenant acknowledges and agrees that the
security services provided herein are not a guaranty against criminal activity
and that Landlord assumes no liability in the event of any breach of such
security measures.

               (v) Costs of Services. All costs of services provided by Landlord
under this Paragraph 46 shall be included in Operating Expenses under Paragraph
15.B.

     47. Right of First Offer.

     Provided that the Tenant is not in Default, Tenant shall have the Right of
First Offer on additional marketable space (“Expansion Premises”) within the
building (“Right of First Offer”) as it becomes available. Landlord shall
provide Tenant with written notice of intention to market, including the
economic terms, (“Notice of Intent to Market”). Tenant shall have twenty (20)
business days from receipt of written notice by Landlord to negotiate the
economics for the Expansion Premises. Except for the economics, all other terms
and conditions for the Expansion Premises shall be consistent with those
applicable to the Premises. If Tenant does not deliver to Landlord Tenant’s
Acceptance Notice within the applicable 20-business day period, Landlord shall
have the right to market and lease such Expansion Premises to any person(s)
other than Tenant on any terms Landlord desires and without offering or further
offering such Expansion Premises to Tenant, and Tenant shall have no further
right of first offer to lease such Expansion Premises pursuant to this Paragraph
47. Any Expansion Premises leased by Tenant will be added to the Premises as of
the date provided in the offer, and the Rent will be adjusted to reflect the
rent to be paid with respect to Expansion Premises in accordance with the offer.
Tenant agrees to execute amendments to this Lease to reflect additions to the
Premises resulting from the exercise of the Right of First Offer. Tenant's lease
of any Expansion Premises pursuant to this Right of First Offer will be on all
the terms and conditions set forth in this Lease, with the exception of the
economics, which shall be set as described above. This Right of First Offer to
lease the Expansion Premises is personal to Tenant or any Permitted Transferee,
and is not transferable. Notwithstanding the foregoing, Tenant shall not have
the Right of First Offer under this Paragraph 47 if Tenant is in Default under
this Lease at the time such Expansion Premises becomes available (and Landlord
shall have no obligation to deliver to Tenant any Landlord’s Notice). In
addition to the Right of First Offer, Tenant shall have the option to expand
into contiguous space or relocate to another suite if space becomes available.
Terms will be negotiated at the time of such expansion or relocation.

-43-

--------------------------------------------------------------------------------




     48. Ownership of Furniture and Fixtures.

     All furniture, cubicles, telephones and other items supplied to Tenant by
Landlord during the term of this Lease shall remain the property of the Landlord
at the end of the Lease and shall be returned in good condition, normal wear and
tear excepted.

     Certain furniture in that portion of the Premises currently occupied by
Tenant under the 2007 Lease (the “Existing Space”) is owned by Landlord. For the
duration of Tenant’s occupancy in the Premises, Tenant shall have the right to
continue to utilize furniture owned by Landlord in the Existing Space at no
additional cost.

     If surplus furniture is available and left in that portion of the Premises
other than the Existing Space, Landlord will make such furniture available to
Tenant at no additional cost during the Term of the Lease. Said furniture shall
remain the property of the Landlord. Within sixty (60) days after the
Commencement Date, Tenant will notify Landlord in writing of any furniture,
fixtures or equipment in the Premises that it does not wish to use, and Landlord
will be responsible for promptly removing such furniture, fixtures and
equipment, at Landlord’s expense. If Tenant elects to do so, a furniture
inventory and condition report will be written and signed by Tenant and Landlord
promptly after the Commencement Date.

     49. General.

          A. Captions. The captions and headings used in this Lease are for the
purpose of convenience only and shall not be construed to limit or extend the
meaning of any part of this Lease.

          B. Executed Copy. Any fully executed copy of this Lease shall be
deemed an original for all purposes.

          C. Time. Time is of the essence for the performance and observance of
each term, covenant and condition of this Lease.

          D. Severability. If one or more of the provisions contained herein,
except for the payment of Rent, is for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Lease, but this Lease shall be
construed as if such invalid, illegal or unenforceable provision had not been
contained herein.

          E. Choice of Law. This Lease shall be construed and enforced in
accordance with the laws of the State of California. The language in all parts
of this Lease shall in all cases be construed as a whole according to its fair
meaning and not strictly for or against either Landlord or Tenant.

          F. Interpretation. When the context of this Lease requires, the neuter
gender includes the masculine, the feminine, a partnership or corporation or
joint venture, and the singular includes the plural. The term “including” shall
be deemed to mean “including, but not by way of limitation” and the term “or”
has the inclusive meaning represented by the term “and/or.”

-44-

--------------------------------------------------------------------------------




          G. No Effect of Remeasurement. The statements of rentable square
footage set forth in this Lease are for the convenience of the parties, and no
adjustment shall be made to rental amounts, load factors or Tenant’s Building
Percentage if such square footage is later shown to be inaccurate.

          H. Binding Effect. The covenants and agreement contained in this Lease
shall be binding on the parties hereto and on their respective successors and
assigns to the extent this Lease is assignable.

          I. Waiver. The waiver by either party of any breach of any term,
covenant or condition of this Lease shall not be deemed to be a waiver of such
provision or any subsequent breach of the same or any other term, covenant or
condition of this Lease. The acceptance of Rent hereunder by Landlord shall not
be deemed to be a waiver of any preceding breach at the time of acceptance of
such payment. No term, covenant or condition of this Lease shall be deemed to
have been waived by either party unless the waiver is in writing signed by the
non-breaching party, as applicable.

          J. Entire Agreement. This Lease, including the Information Sheet, is
the entire agreement between the parties, and there are no agreements or
representations between the parties except as expressed herein. Except as
otherwise provided herein, no subsequent change or addition to this Lease shall
be binding unless in writing and signed by the parties hereto.

          K. Authority. If Tenant is an entity, each individual executing this
Lease on behalf of such entity, represents and warrants that he or she is duly
authorized to execute and deliver this Lease on behalf of the entity in
accordance with its governing documents, and that this Lease is binding upon the
entity in accordance with its terms. Landlord, at its option, may require a copy
of such written authorization to enter this Lease. The failure of Tenant to
deliver the same to Landlord within fifteen (15) days of Landlord’s request
therefor shall be deemed a Default under this Lease.

          L. Exhibits. All exhibits, amendments, riders and addenda attached
hereto are hereby incorporated herein and made a part hereof.

          M. Counterparts. This Lease may be executed in counterparts, each of
which shall be an original, but all counterparts shall constitute one (1)
instrument.

          N. Force Majeure. Neither party shall be held liable to the other
party nor be deemed to have defaulted under or breached this Lease for failure
or delay in

          O. performing any obligation under this Lease to the extent that such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected party, potentially including, but not limited to,
embargoes, war, acts of war (whether war be declared or not), insurrections,
riots, civil commotions, strikes, lockouts or other labor disturbances, fire,
floods, or other acts of God, or acts, omissions or delays in acting by any
governmental authority or the other party. The affected Party shall notify the
other party of such force majeure circumstances as soon as reasonably practical,
and shall promptly undertake all reasonable efforts necessary to cure such force
majeure circumstances.

-45-

--------------------------------------------------------------------------------




     THIS LEASE, executed as of the date(s) set forth below, is effective as of
the Effective Date set forth in section B of the Information Sheet.

Dated February 29, 2012       TENANT:      GERON CORPORATION, a Delaware
corporation          By:  /s/ John A. Scarlett      Its:  President and CEO

    


Dated February 29, 2012         LANDLORD:      EXPONENT REALTY, LLC,   a
Delaware limited liability company         By:  Exponent, Inc., a Delaware
corporation, sole member and manager      By:  /s/ Richard Schlenker   Richard
L. Schlenker Chief Financial Officer


-46-

--------------------------------------------------------------------------------